     Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 1 of 67 PageID #: 1




                     UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE COUNTY COMMISSION OF
 MINGO COUNTY, and THE TOWN
OF KERMIT, WEST VIRGINIA,
on behalf of themselves and
all others similarly situated,

                        Plaintiffs,

v.
                                                   2:21-cv-00079
                                          Case No. ____________________
                                          JURY TRIAL DEMANDED

MCKINSEY & COMPANY, INC.,


                        Defendant.


         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 2 of 67 PageID #: 2




                                                TABLE OF CONTENTS

I.      INTRODUCTION............................................................................................................. 4

II.     JURISDICTION AND VENUE ......................................................................................10

III.    PARTIES ..........................................................................................................................11

IV.     FACTUAL ALLEGATIONS ..........................................................................................11

        a. Purdue pleads guilty to misbranding OxyContin and is bound by a Corporate
           Integrity Agreement...................................................................................................12

        b. Purdue hires McKinsey to boost opioid sales in light of the guilty plea and
           Corporate Integrity Agreement. ...............................................................................13

                   i. The Sacklers distance themselves from Purdue......................................... 14

                  ii. Purdue hires McKinsey to devise and implement an OxyContin sales
                      strategy consistent with the Sacklers’ goals. ...............................................15

        c. What McKinsey does: “Consulting is more than giving advice.” .........................18

        d. Purdue relies on McKinsey. ......................................................................................21

                   i. The Transformational Relationship.............................................................22

        e. McKinsey delivers. .....................................................................................................23

                   i. Granular Growth ...........................................................................................23

                  ii. “Identifying Granular Growth Opportunities for OxyContin” ................26

                     1.         Marketing – Countering Emotional Messages ..................................27

                     2.         Targeting – Selling More OxyContin to Existing High
                                Prescribers .............................................................................................28

                     3.         Titration – Selling Higher Doses of OxyContin .................................30

                     4.         Covered Persons – Sales Quotas and Incentive Compensation ........31

                     5.         Increasing the Overall Size of the Opioid Market: the Larger the
                                Pie, the Larger the Slice ...................................................................... 33

        f. Transformation: Purdue adopts McKinsey’s strategies. ......................................34



CLASS COMPLAINT                                              Page 2 of 67
        Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 3 of 67 PageID #: 3




                      i. Project Turbocharge .....................................................................................36

          g. McKinsey’s efforts triple OxyContin sales. .............................................................39

          h. McKinsey knew. .........................................................................................................41

          i. Coda ............................................................................................................................47

                      i. Guilty again. .................................................................................................. 51

                     ii. A mea culpa. ...................................................................................................52

V.        CLASS ALLEGATIONS ................................................................................................53

VI.       CAUSES OF ACTION ....................................................................................................56

          a. Negligence ...................................................................................................................56

          b. Negligent Misrepresentation .....................................................................................56

          c. Public Nuisance ..........................................................................................................57

          d. Fraud ...........................................................................................................................60

          e. Civil Conspiracy/Joint and Several Liability ..........................................................62

          f. Civil Aiding and Abetting ........................................................................................63

          g. Unjust Enrichment ....................................................................................................63

          h. Intentional Acts and Omissions ……………………………………………………64

VII.      JURY DEMAND ..............................................................................................................65

VIII. PRAYER ...........................................................................................................................66




CLASS COMPLAINT                                                 Page 3 of 67
     Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 4 of 67 PageID #: 4




I. INTRODUCTION

       1.          On May 10, 2007, John Brownlee, United States Attorney for the Western

District of Virginia, announced the guilty plea of the Purdue Frederick Company, the parent of

Purdue Pharma, L.P. (“Purdue”), relating to the misbranding of OxyContin. Brownlee stated,

“Even in the face of warnings from health care professionals, the media, and members of its own

sales force that OxyContin was being widely abused and causing harm to our citizens, Purdue,

under the leadership of its top executives, continued to push a fraudulent marketing campaign that

promoted OxyContin as less addictive, less subject to abuse, and less likely to cause withdrawal.

In the process, scores died as a result of OxyContin abuse and an even greater number of people

became addicted to OxyContin; a drug that Purdue led many to believe was safer, less subject to

abuse, and less addictive than other pain medications on the market.”

       2.          Along with the guilty plea, Purdue agreed to a Corporate Integrity Agreement

with the Office of Inspector General of the United States Department of Health and Human

Services. For a period of five years, ending in 2012, Purdue was obligated to retain an Independent

Monitor and submit annual compliance reports regarding its marketing and sales practices and

training of sales representatives vis-à-vis their interactions with health care providers.

       3.          In the wake of Purdue’s accession to the Corporate Integrity Agreement, Purdue

faced newly imposed constraints on its sales and marketing practices. The Corporate Integrity

Agreement was a problem to solve. Despite the agreement’s constraints (i.e. do not lie about

OxyContin), Purdue and its controlling owners, the Sackler family, still intended to maximize

OxyContin sales.

       4.          The problem was complex. As a result of the 2007 guilty plea, the Sacklers made

the strategic decision to distance the family from Purdue, which was regarded as an increasingly




CLASS COMPLAINT                               Page 4 of 67
     Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 5 of 67 PageID #: 5




dangerous “concentration of risk” for Purdue’s owners. Ten days after the guilty plea was

announced, David Sackler wrote to his dad, Richard Sackler, and uncle, Jonathan Sackler,

describing precisely what that “risk” was: legal liability for selling OxyContin. In response to

Jonathan stating that “there is no basis to sue ‘the family,’” David replied:




       5.          Given concern over this “concentration of risk,” the two sides of the Sackler

family spent considerable time and energy debating the best way to achieve distance from Purdue,

and collectively considered a variety of options for doing so. One option was to sell the company

to or merge the company with another pharmaceutical manufacturer. Shire was discussed as a

possible target, as was Cephalon, UCB, and Sepracor, Inc. The proceeds of such a transaction

could then be re-invested in diversified assets, thereby achieving the Sacklers’ desired distance.

       6.         Another option was to have Purdue borrow money in order to assure Purdue had

adequate funds to continue operating while the Sacklers, as owners, began to make substantial

distributions of money from the company to themselves. Once again, the proceeds of the

distributions could then be re-invested in diversified assets, thereby achieving the Sacklers’ desired

distance.

       7.         In order to pursue either of these options, the Sacklers needed to maximize

opioid sales in the short term so as to make Purdue – by then the subject of substantial public




CLASS COMPLAINT                               Page 5 of 67
      Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 6 of 67 PageID #: 6




scrutiny – appear either as an attractive acquisition target or merger partner to another

pharmaceutical manufacturer or as a creditworthy borrower to a lender.

        8.         In short, the Sacklers planned to engage in a final flurry of opioid pushing in

order to rid themselves of their pharmaceutical company dependency for good.

        9.         Given the complexity of the problem, the Sacklers and Purdue realized that they

would need assistance in achieving these internally contradictory objectives. Purdue did not have

the capabilities in-house to design and implement a sales strategy for OxyContin that would

achieve the Sacklers’ objectives. They turned to the global management consulting firm

McKinsey, which had already been advising the Sacklers and Purdue for at least three years, for

help with their new problem.

        10.        McKinsey accepted their request,1 and by June 2009 McKinsey and Purdue were

working together to increase sales of Purdue’s opioids. McKinsey suggested a specific sales and

marketing strategy based on McKinsey’s own independent research and unique methodologies,

and Purdue adopted that strategy. McKinsey and Purdue then implemented McKinsey’s plan.

Despite the strictures imposed upon Purdue by the Corporate Integrity Agreement, OxyContin

sales began to multiply.

        11.        In 2012, Purdue’s Corporate Integrity Agreement ended. With its demise,

McKinsey’s ongoing relationship 2 with Purdue flourished. In 2013, McKinsey proposed, and


        1
           This Petition assumes that Purdue asked McKinsey to design and implement the strategy for
boosting opioid sales, and McKinsey accepted Purdue’s offer. What is known is that McKinsey performed
the work for Purdue. For the purposes of this Petition, Plaintiffs and Other Class Members assume Purdue
initiated the relationship with McKinsey. Should it arise that instead McKinsey pitched a proposal to
increase OxyContin sales to Purdue, and Purdue accepted that proposal, then Plaintiffs will amend this
Class Petition accordingly.
        2
          McKinsey espouses the idea of the “transformational relationship.” It is not a one-off seller of
advice for any given CEO’s problem of the day. Rather, McKinsey argues that real value for the client
derives from an ongoing “transformational” relationship with the firm. Duff McDonald, The Firm, Pg. 136



CLASS COMPLAINT                                Page 6 of 67
        Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 7 of 67 PageID #: 7




Purdue implemented with McKinsey’s ongoing assistance, Project Turbocharge, a marketing

strategy to increase opioids sales by hundreds of millions of dollars annually. Purdue then picked

a new name – Evolve 2 Excellence – and adopted it as the theme to its 2014 national sales

campaign. With McKinsey’s assistance, Purdue trained its sales representatives to operate pursuant

to McKinsey’s strategy for selling OxyContin.

         12.        In 2013, despite significant headwinds, OxyContin sales finally peaked. The

restrictions on Purdue’s sales and marketing methods contained in the Corporate Integrity

Agreement should have resulted in fewer overall OxyContin sales: the guilty plea identified a

specific segment of existing OxyContin sales that were illegitimate and should thus cease. All else

being equal, OxyContin sales should have decreased to account for the successful snuffing out of

improper sales. In fact, OxyContin sales did decrease in the immediate aftermath of the 2007 guilty

plea.

         13.        Within five years, however, OxyContin sales would triple. McKinsey is

responsible for the strategy that accomplished this. It presented specific plans to Purdue, which

Purdue adopted and spent hundreds of millions of dollars implementing. The result: a final spasm

of OxyContin sales before the inevitable decline of the drug.3




-37 (Simon & Schuster 2013) (“McKinsey no longer pitched itself as a project-to-project firm; from this
point forth [the late 1970’s], it sold itself to clients as an ongoing prodder of change, the kind a smart CEO
would keep around indefinitely.”).
         This Petition tells the story of McKinsey’s transformational relationship with Purdue.
         3
         On February 10. 2018, Purdue announced that it is no longer marketing opioids, and disbanded
its OxyContin sales force.


CLASS COMPLAINT                                  Page 7 of 67
      Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 8 of 67 PageID #: 8




        14.          McKinsey has recently been the subject of scrutiny for its various business

practices, including its work facilitating the opioid crisis for Purdue.4 On March 7, 2019, Kevin

Sneader, McKinsey’s global managing partner, addressed all McKinsey employees regarding this

scrutiny. Drawing inspiration from Theodore Roosevelt, Sneader stated, “[W]e cannot return to a

time when we were in the background and unobserved. Those days have gone. Indeed, I have little

doubt that scrutiny – fair and unfair – will continue. It is the price we pay for being ‘in the arena’

and working on what matters.”5

        15.          Weeks later, McKinsey announced that it is no longer working for any opioid

manufacturer. “Opioid abuse and addiction are having a tragic and devastating impact on our

communities. We are no longer advising clients on any opioid-specific business and are continuing




        4
          See Michael Forsythe and Walt Bogdanich, McKinsey Advised Purdue Pharma How to
‘Turbocharge’ Opioid Sales, Lawsuit Says, N.Y. Times, Feb. 1, 2019, available at:
https://www.nytimes.com/2019/02/01/business/purdue-pharma-mckinsey-oxycontin-opiods.html.
        5
           See “The Price We Pay for Being ‘In the Arena’”: McKinsey’s Chief Writes to Staff About Media
Scrutiny      and     Scandal,     Fortune      Magazine,    March      8,    2019,      available    at
https://fortune.com/2019/03/08/mckinsey-staff-letter-kevin-sneader/.
        The “arena” reference is to Citizenship in a Republic, a speech delivered by Theodore Roosevelt
on April 23, 1910: “It is not the critic who counts; not the man who points out how the strong man stumbles,
or where the doers of deeds could have done them better. The credit belongs to the man who is actually in
the arena [here, McKinsey; and the arena, opioid sales], whose face is marred by dust and sweat and blood;
who strives valiantly; who errs, who comes short again and again, because there is no effort without error
and shortcoming; but who does actually strive to do the deeds; who knows great enthusiasms, the great
devotions; who spends himself in a worthy cause; who at the best knows in the end the triumph of high
achievement, and who at the worst, if he fails, at least fails while daring greatly, so that his place shall never
be with those cold and timid souls who neither know victory nor defeat.”


CLASS COMPLAINT                                    Page 8 of 67
         Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 9 of 67 PageID #: 9




to support key stakeholders working to combat the crisis,” McKinsey stated.6 In addition to its

work for Purdue, McKinsey has performed work for “several other companies on opioids.”7

          16.           Plaintiffs now argues that the price for being in the arena is more than scrutiny,

however fair. This lawsuit argues that, like any other participant in the arena, McKinsey is liable

for its deeds. McKinsey is liable for its successful efforts to increase OxyContin sales after

Purdue’s 2007 guilty plea for misbranding the drug. Indeed, McKinsey’s mandate was to increase

the sales of the drug in light of the fact that Purdue had plead guilty to misbranding, and the owners

of Purdue now wished to exit the opioid market due to the perceived reputational risks of remaining

there.

          17.           McKinsey’s task was to thread the needle: to increase OxyContin sales given the

strictures imposed by the 5-year Corporate Integrity Agreement. This McKinsey did,

turbocharging8 the sales of a drug it knew fully well was addictive and deadly, while paying at

least tacit respect to the Corporate Integrity Agreement.

          18.           These managerial acrobatics were necessary for Purdue to seem financially

attractive enough that a potential buyer would be willing to discount (or even overlook) the

otherwise obvious risks associated with purchasing the maker of OxyContin. Purdue was the

proverbial hot potato. The Sackler family hired McKinsey to help them hand it to someone else.




          6
        See Paul La Monica, Consulting firm McKinsey no longer working with opioid maker Purdue
Pharma, CNN, May 24, 2019, available at: https://www.cnn.com/2019/05/24/business/mckinsey-purdue-
pharma-oxycontin/index.html. The statement was attributed to McKinsey as an entity. No individual’s
name was attributed.
          7
         See Drew Armstrong, McKinsey No Longer Consulting for Purdue, Ends Opioid Work,
Bloomberg, May 23, 2019, available at: https://www.bloomberg.com/news/articles/2019-05-24/mckinsey-
no-longer-working-with-purdue-halts-opioid-consulting. While Plaintiff is aware of work McKinsey has
performed for other opioid manufacturers, this Petition concerns McKinsey’s work with Purdue.
          8
              If the description is overbearing, note that it is McKinsey’s own, as described below.


CLASS COMPLAINT                                      Page 9 of 67
      Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 10 of 67 PageID #: 10




McKinsey obliged, and devised a successful strategy to purposefully increase the amount of

OxyContin sold in the United States. Their efforts tripled OxyContin sales.

          19.     In the end, of course, the Sacklers never sold Purdue, and no one loaned it

money. In time, the full scope of the opioid crisis would be clear not only to experts, insiders, and

industry participants. Along with the rest of nation, Plaintiffs are now squarely focused on the

crisis.

II.        JURISDICTION AND VENUE

          20.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d)(2), because (i) at least one member of the putative Class is a citizen of a state different

from Defendant McKinsey (ii) the amount in controversy exceeds $5,000,000, exclusive of interest

and costs, and (iii) none of the exceptions under the subsection apply to this action.

          21.     This Court has personal jurisdiction over each Defendant because Plaintiff’s

claims arise out of, or relate to, each Defendants’ contacts with West Virginia.

          22.     At all times relevant hereto, Defendant engaged in the business of researching,

designing, and implementing marketing and promoting strategies for various opioid manufacturers

including Purdue Pharma in the State of West Virginia and within Mingo County.

          23.     This Court has jurisdiction over Defendant due to Defendant’s conduct in Mingo

County and throughout West Virginia. McKinsey has deliberately engaged in significant acts and

omissions within Mingo County, the Town of Kermit, and Other Class Members that has injured

its residents. Defendants purposefully directed their activities at Mingo County, the Town of

Kermit, and Other Class Members and their residents, and the claims arise out of those activities.




CLASS COMPLAINT                              Page 10 of 67
       Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 11 of 67 PageID #: 11




         24.        Venue is proper in this District because a substantial part of the events giving

rise to Plaintiff’s claims occurred in, were directed to, and/or emanated from this District. 28

U.S.C. § 1391(b).

III.      PARTIES

         25.        Plaintiff, the County Commission of Mingo County, is the duly elected

governing body that oversees Mingo County, a political subdivision of the State of West Virginia.

The County Commission of Mingo County brings this action on behalf and for the benefit of Mingo

County at large pursuant to W.Va. Code §§7-1-3kk1 and 8-12-1(3).

         26.        Plaintiff, the Town of Kermit, West Virginia, is a municipal corporation of the

State of West Virginia.

         27.        Defendant McKinsey & Company, Inc. is a foreign corporation with its principal

office at 711 Third Avenue, New York, NY 10017. It may be served with process through its

registered agent, Corporation Service Company, 80 State Street, Albany, New York 12207.

Additionally, McKinsey, though its affiliate McKinsey & Company, Inc. Washington DC, is

registered to do business in West Virginia and may be served with process through its registered

agent, Corporation Service Company, 209 West Washington Street, Charleston, WV, 23502.

IV.       FACTUAL ALLEGATIONS

         28.        This lawsuit concerns McKinsey’s work for Purdue Pharma and its owner, the

Sackler family, beginning at least as early as 2004, and in particular McKinsey’s work in the years

after the 2007 guilty plea relating to Purdue’s sales and marketing strategy for its opioids.

         29.        McKinsey had an ongoing relationship with Purdue beginning at least as early

as 2004 and lasting decades. By June 2009 McKinsey was advising Purdue on precisely the same

sales and marketing strategy and practices for OxyContin that were the subject of the Corporate




CLASS COMPLAINT                               Page 11 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 12 of 67 PageID #: 12




Integrity Agreement. McKinsey continued this work after the expiration of the Corporate Integrity

Agreement and at least through November of 2017.

               a. Purdue pleads guilty to misbranding OxyContin and is bound by a
                  Corporate Integrity Agreement.

       30.        On May 10, 2007, the Purdue Frederick Company, Purdue’s parent, as well as

three of Purdue’s officers, pleaded guilty to the misbranding of OxyContin pursuant to various

provisions of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq.

       31.        Purdue admitted that “supervisors and employees, with the intent to defraud or

mislead, marketed and promoted OxyContin as less addictive, less subject to abuse and diversion,

and less likely to cause tolerance and withdrawal than other pain medications.”

       32.        Concurrent with the guilty plea by the Purdue Frederick Company, Purdue

entered into a Corporate Integrity Agreement with the Office of Inspector General of the United

States Department of Health and Human Services on May 7, 2007.

       33.        Purdue’s compliance obligations under the Corporate Integrity Agreement ran

for a period of five years, expiring on May 10, 2012.

       34.        Pursuant to the Corporate Integrity Agreement, Purdue was obligated to

implement written policies regarding its compliance program and compliance with federal health

care program and Food and Drug Administration requirements, including:

               a. “selling, marketing, promoting, advertising, and disseminating Materials or

                  information about Purdue’s products in compliance with all applicable FDA

                  requirements, including requirements relating to the dissemination of

                  information that is fair and accurate … including, but not limited to information

                  concerning the withdrawal, drug tolerance, drug addiction or drug abuse of

                  Purdue’s products;



CLASS COMPLAINT                             Page 12 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 13 of 67 PageID #: 13




               b. compensation (including salaries and bonuses) for Relevant Covered Persons

                   engaged in promoting and selling Purdue’s products that are designed to ensure

                   that financial incentives do not inappropriately motivate such individuals to

                   engage in the improper promotion or sales of Purdue’s products;

               c. the process by which and standards according to which Purdue sales

                   representatives provide Materials or respond to requests from HCP’s [health

                   care providers] for information about Purdue’s products, including information

                   concerning withdrawal, drug tolerance, drug addiction, or drug abuse of

                   Purdue’s products,” including “the form and content of Materials disseminated

                   by sales representatives,” and “the internal review process for the Materials and

                   information disseminated by sales representatives.”

       35.        Purdue was obligated to engage an Independent Review Organization to ensure

its compliance with the strictures of the Corporate Integrity Agreement, and to file compliance

reports on an annual basis with the inspector general.

               b. Purdue hires McKinsey to boost opioid sales in light of the company’s guilty
                  plea and Corporate Integrity Agreement.

       36.        The Sackler family has owned and controlled Purdue and its predecessors since

1952. At all times relevant to this Petition, individual Sackler family members occupied either six

or seven of the seats on Purdue’s board of directors, and at all times held a majority of Board seats.

To advise the board of directors of Purdue Pharma was to advise the Sackler family. The interests

of the Sackler family and the Purdue board of directors, and Purdue itself, as a privately held

company, are all aligned. Practically, they are indistinguishable.9


       9
         Craig Landau, soon to become CEO of Purdue, acknowledged in May 2017 that Purdue operated
with “the Board of Directors serving as the ‘de facto’ CEO.” The future CEO of the company, in other



CLASS COMPLAINT                               Page 13 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 14 of 67 PageID #: 14




                        i. The Sacklers distance themselves from Purdue.

       37.         After the 2007 guilty plea, the Sackler family began to reassess its involvement

in the opioid business. On April 18, 2008, Richard Sackler, then the co-chairman of the board

along with his uncle, communicated to other family members that Purdue’s business of selling

OxyContin and other opioids was “a dangerous concentration of risk.” Richard Sackler

recommended a strategy of installing a loyal CEO of Purdue who would safeguard the interests of

the Sackler family, while at the same time positioning Purdue for an eventual sale by maximizing

OxyContin sales.

       38.         In the event that a purchaser for Purdue could not be found, Richard stated

Purdue should “distribute more free cash flow” to the Sacklers. This would have the effect of

maximizing the amount of money an owner could take out of a business, and is a tacit

acknowledgement that reinvestment of profits in the business was not a sound financial strategy.

It is, in other words, an acknowledgement that Purdue’s reputation and franchise was irrevocably

damaged, and that Purdue’s opioid business was not sustainable in the long term.

       39.         By 2017, with the hope for any acquisition now gone, the Sacklers’ decision to

milk opioid profits by “distributing more free cash flow” on the way down had its natural effect

on Purdue. Craig Landau, then the CEO, stated, “the planned and purposeful de-emphasis and

deconstruction of R&D has left the organization unable to innovate.”

       40.         In fact, in the years after the 2007 guilty plea, Purdue would retain only the

absolute minimum amount of money within Purdue as possible: $300 million. That amount was




words, understood that he would have little practical power despite his new title. The owners ran the
business.


CLASS COMPLAINT                              Page 14 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 15 of 67 PageID #: 15




required to be retained by Purdue pursuant to a partnership agreement with separate company.

Otherwise, all the money was distributed to the owners.10

       41.          Concurrently, the Sacklers backed away from day-to-day jobs at Purdue. During

the ongoing investigation that resulted in the 2007 guilty pleas, “several family members who

worked at Purdue stepped back from their operational roles.”11 In 2003, Richard Sackler himself

resigned as the president to assume his role of co-chairman. Dr. Kathe Sackler and Jonathan

Sackler chose to exit their roles as senior vice presidents. Mortimer D.A. Sackler quit being a vice

president.

       42.          They remained on the board, however.

       43.          At the time Richard Sackler communicated these plans to distance the family

from Purdue, the Sacklers had already established a second company, Rhodes Pharmaceuticals.

The Sacklers established Rhodes four months after the 2007 guilty plea.12 Rhodes’ purpose was

to sell generic versions of opioids. It was, in other words, a way for the Sacklers to continue to

make money off of opioids while separating themselves from Purdue. By 2016, Rhodes held a

larger share of the opioid market than Purdue. Through Purdue, the Sacklers controlled 1.7% of

the overall opioid market. When combined with Rhodes, however, the Sacklers’ share of the

overall opioid market was approximately 6% of all opioids sold in the United States.13

                         ii.    Purdue hires McKinsey to devise and implement an OxyContin
                                sales strategy consistent with the Sacklers’ goals.


       10
           See Jared S. Hopkins, At Purdue Pharma, Business Slumps as Opioid Lawsuits Mount, Wall
Street Journal, June 30, 2019, available at: https://www.wsj.com/articles/purdue-pharma-grapples-with-
internal-challenges-as-opioid-lawsuits-mount-11561887120?mod=hp_lead_pos6
       11
            Barry Meier, Pain Killer, Pg. 167 (Random House 2018).
       12
          Billionaire Sackler family owns second opioid maker, Financial Times, September 9, 2018,
available at: https://www.ft.com/content/2d21cf1a-b2bc-11e8-99ca-68cf89602132
       13
            Id.


CLASS COMPLAINT                                Page 15 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 16 of 67 PageID #: 16




        44.          The Sacklers faced a problem: the need to grow OxyContin sales as dramatically

as possible so as to make Purdue an attractive acquisition target or borrower, while at the same

time appearing14 to comply with the Corporate Integrity Agreement.

        45.          Purdue and the Sacklers were well aware of the constraints posed by the

Agreement. Indeed, during a May 20, 2009 Executive Committee Meeting, the discussion led to

whether Purdue should have a single sales force marketing all Purdue products, including

OxyContin, or instead to “create a separate Sales Force for Intermezzo (a sleeping pill) that would

be comprised of approximately 300 representatives.” John Stewart, the Sacklers’ chosen Chief

Executive Officer for Purdue at the time, saw an opportunity, and asked if the Corporate Integrity

Agreement would apply if Purdue were to launch Intermezzo and another Purdue product, Ryzolt

(a branded version of Tramadol, another narcotic painkiller), using the separate sales force. Might

the new drug launch fall outside of the Corporate Integrity Agreement, he asked?15

        46.          It would not, he was told by Bert Weinstein, Purdue’s Vice President of

Compliance.16

        47.          Given the tension between compliance with the Corporate Integrity Agreement

and the desire to sell more OxyContin, Purdue needed help.




        14
          As one Purdue executive stated of Purdue’s attitude toward the Corporate Integrity Agreement:
“They did not listen to their critics and insisted they had just a few isolated problems. After the settlement,
they didn’t change – the way the sales force was managed and incentivized, everything stayed the same.”
David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, Financial Times, September 9,
2018, available at: https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c
        15
             Purdue Pharma Executive Committee Meeting Notes and Actions, May 20, 2009, Pg. 2.
        16
             Id.


CLASS COMPLAINT                                   Page 16 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 17 of 67 PageID #: 17




        48.       Ethan Rasiel, a former McKinsey consultant, has described the typical way

McKinsey begins working with a client: “An organization has a problem that they cannot solve

with their internal resources. That’s the most classic way that McKinsey is brought in.”17

        49.       Such was the case with Purdue. Because it did not have the requisite expertise

to address the problems posed by the Corporate Integrity Agreement internally, Purdue hired

McKinsey to devise a sales and marketing strategy to increase opioid sales in light of the Corporate

Integrity Agreement and growing concern about the “concentration of risk” that Purdue’s business

of selling opioids posed to its owners.

        50.       In short, Purdue would pay money to McKinsey in exchange for McKinsey

telling the company how to sell as much OxyContin as conceivably possible so that the Sacklers

could obtain cash to diversify their investment holdings away from Purdue.

        51.       Purdue’s Executive Committee discussed CEO Stewart’s concerns regarding the

constraints posed by the Corporate Integrity Agreement on May 20, 2009. Within weeks,

McKinsey was working with Purdue to devise and implement new marketing strategies for

OxyContin.

        52.       Consistent with their plan to dissociate themselves from the company, the

Sacklers appointed Mr. Stewart as the CEO of Purdue in 2007. The Sacklers viewed Stewart as

someone loyal to the family. He had previously worked for a division of Purdue in Canada.

Stewart’s job was to assist the Sacklers with the divestiture or eventual orderly wind-down of

Purdue. Stewart was paid more than $25 million for his services to Purdue from 2007 through

2013.



        17
          How McKinsey Became One of the Most Powerful Companies in the World, CNBC, June 6, 2019
available at: https://www.youtube.com/watch?v=BBmmMj_maII


CLASS COMPLAINT                              Page 17 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 18 of 67 PageID #: 18




       53.        Stewart, as CEO, was in charge of the relationship with McKinsey. He

controlled workflow to and from McKinsey, and required his personal approval for any work

orders with McKinsey.

       54.        In addition, Purdue’s Vice President of Corporate Compliance, “responsible for

developing and implementing policies, procedures, and practices designed to ensure compliance

with the requirements set forth in the [Corporate Integrity Agreement],” reported directly to

Stewart.

       55.        Throughout their relationship, McKinsey routinely obtained information from,

advised, communicated with, and ultimately worked for the Purdue board of directors, controlled

by the Sackler family.

       56.        McKinsey would also work in granular detail with the Purdue sales and

marketing staff, led during the relevant period by Russell Gasdia, Vice President of Sales and

Marketing.

       57.        From as early as June 2009 and continuing at least through July 14, 2014, Purdue

routinely relied upon McKinsey to orchestrate their sales and marketing strategy for OxyContin.

The relationship was characterized by ongoing interactions between teams from McKinsey and

Purdue regarding not only the creation of an OxyContin sales strategy, but also its implementation.

               c. What McKinsey does: “Consulting is more than giving advice.”

       58.        Management consulting is the business of providing solutions to clients.

Solutions take many forms, depending on the client’s needs. “Management consulting includes a




CLASS COMPLAINT                             Page 18 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 19 of 67 PageID #: 19




broad range of activities, and the many firms and their members often define these practices quite

differently.”18

        59.        Broadly speaking, there are two schools of management consulting. “Strategy”

consulting provides big-picture advice to clients about how they approach their business: how the

business is structured, which markets to compete in, potential new business lines, and mergers and

acquisitions. The strategy consultant would provide a plan to the client that the client may choose

to adopt or not.

        60.        “Implementation” consulting is what comes next. If strategy consulting is

providing advice to a client, “implementation” work is what happens once the client has adopted

the consultant’s plan. After a client has adopted the strategy consultant’s recommendations, the

implementation consultant remains in place with the client to actually do the necessary work and

execute on the plan.

        61.        In his 1982 Harvard Business Review article entitled “Consulting is More Than

Giving Advice,” Professor Arthur Turner of the Harvard Business School described the then-

current state of the consulting industry’s attitude toward implementation work: “The consultant’s

proper role in implementation is a matter of considerable debate in the profession. Some argue that

one who helps put recommendations into effect takes on the role of manager and thus exceeds

consulting’s legitimate bounds. Others believe that those who regard implementation solely as the

client’s responsibility lack a professional attitude, since recommendations that are not

implemented (or implemented badly) are a waste of money and time. And just as the client may




        18
          Arthur Turner, Consulting is More Than Giving Advice, Harvard Business Review, September
1982, available at: https://hbr.org/1982/09/consulting-is-more-than-giving-advice


CLASS COMPLAINT                             Page 19 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 20 of 67 PageID #: 20




participate in diagnosis without diminishing the value of the consultant’s role, so there are many

ways in which the consultant may assist in implementation without usurping the manager’s job.”19

       62.          A core component of the McKinsey relationship is discretion. “The basis of any

client relationship with the firm is trust. Companies share their most competitive secrets with

McKinsey with the understanding that confidentiality is paramount. McKinsey consultants aren’t

even supposed to tell their own spouses about their client work.”20

       63.          Although McKinsey has historically been regarded as a “strategy” consulting

firm, by the time it was working with Purdue, implementation services were a core component of

the overall suite of services that McKinsey provided within the “transformational relationship”

McKinsey developed with its clients.21

       64.          Describing McKinsey’s approach to implementation, one McKinsey consultant

stated, “On some of the most successful engagements I’ve seen, you can’t even tell the difference

between a McKinsey team member and one of our clients because we working that cohesively

together.”22

       65.          Another McKinsey Senior Implementation Coach described McKinsey’s

approach: “We’re in there interacting with every element of that organization, from the welders or

mechanics on the front line, all the way up to the board of directors.”23




       19
            Id.
       20
            McDonald, The Firm, Pg. 308.
       21
              For McKinsey’s own description of its implementation services,                     See
https://www.mckinsey.com/business-functions/mckinsey-accelerate/how-we-help-clients/implementation
(last accessed October 19, 2020).
       22
             McKinsey      on     Implementation,        April    30,       2017,   available     at
https://www.youtube.com/watch?v=rEQOGVpl9CY
       23
            Id.


CLASS COMPLAINT                              Page 20 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 21 of 67 PageID #: 21




       66.          In the broadest of generalities, then, McKinsey’s business model, as a provider

of strategy and implementation consulting services, is to partner with clients to pursue business

objectives identified by McKinsey. Once the objective is identified, the client and McKinsey then

engage in concerted action as a seamless and cohesive unit in order to implement the necessary

means to achieve those objectives for the client.

       67.          Indeed, long after McKinsey’s advice to Purdue was accepted and deployed as

the theme of Purdue’s 2014 national sales strategy, McKinsey remained with Purdue to assure

proper implementation of McKinsey’s strategies to maximize OxyContin sales.

                 d. Purdue relies on McKinsey.

       68.          McKinsey is not hired to give casual advice. They are a corporate mandarin elite,

likened to the Marines or the Jesuits.24 United States Senator Mitt Romney, during his presidential

campaign in 2012, told the editorial board of the Wall Street Journal that as president he would

approach reducing the size of the government by hiring McKinsey. A former consultant himself,

Romney stated, “So I would have … at least some structure that McKinsey would guide me to put

in place.” In response to audience surprise, Romney said, “I’m not kidding. I would probably bring

in McKinsey.”25

       69.           McKinsey is not cheap, either. A client does not choose to pay McKinsey unless

it expects to receive advice it could not have obtained within its own organization. McKinsey

offers solutions to clients facing challenges they feel they cannot adequately address on their own.

In 2008, McKinsey’s revenue was $6 billion.



       24
            Said one former McKinsey partner to BusinessWeek in 1986: “There are only three great
institutions left in the world: The Marines, the Catholic Church, and McKinsey.” McDonald, The Firm, pg.
165.
       25
            McDonald, The Firm, pg. 1.


CLASS COMPLAINT                                Page 21 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 22 of 67 PageID #: 22




                     i.       The Transformational Relationship

       70.           McKinsey has long touted the notion of the “transformational relationship.” It is

the goal of every client relationship McKinsey develops, and, McKinsey argues, the best way to

extract value from a client’s use of McKinsey’s services.

       71.           At its core, the “transformational relationship” is long-term. It is the antithesis

of a one-off contract wherein McKinsey performs one discreet project for a client and then

concludes its business. Rather, “once McKinsey is inside a client, its consultants are adept at

artfully creating a feedback loop through their work that purports to ease executive anxiety but

actually creates more of it.” 26 The long term result can be “dependence” on the McKinsey

consultants.

       72.           This strategy of insinuating itself into all aspects of its clients’ business proved

enormously successful for McKinsey over the years. It was a strategy McKinsey encouraged its

consultants to take with clients to great effect:

                  The sell worked: Once ensconced in the boardrooms of the biggest
                  corporate players in the world, McKinsey rarely left, ensuring a
                  steady and growing flow of billings for years if not decades. In 2002,
                  for example, BusinessWeek noted that at that moment, the firm had
                  served four hundred clients for fifteen years or more.27




       26
            Id. at pg. 6. Purdue provides a fine example of this feedback loop in action. In 2008, when
McKinsey was advising Purdue regarding Risk Evaluation and Mitigation Strategies (REMS) for
OxyContin required by the FDA, McKinsey partner Maria Gordian wrote to fellow partners Martin Elling
and Rob Rosiello regarding progress in the “REMS work” as well as “Broader Strategy work.” Regarding
the latter, Gordian noted that Purdue board members Jonathan Sackler and Peter Boer “basically ‘blessed’
[Craig Landau] to do whatever he thinks is necessary to ‘save the business.’… I believe there is a good
opportunity to get another project here.” (emphasis added).
       Indeed, after the REMS work was completed, McKinsey continued to work on “Broader Strategy
work” for another decade.
       27
            Id. at pg. 136.


CLASS COMPLAINT                                 Page 22 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 23 of 67 PageID #: 23




       73.         Purdue was no different. McKinsey counted Purdue as a client at least as early

as 2004. The precise duration of the relationship between McKinsey and Purdue and its owners

has not been ascertained, although it is known that McKinsey worked with Purdue for years before

Purdue’s parent and officers first pleaded guilty to misbranding OxyContin in 2007, and that by

June 2009 McKinsey was actively working with Purdue to increase OxyContin sales in light of

that guilty plea and its accompanying Corporate Integrity Agreement. The work continued through

at least 2018.

       74.         McKinsey partner Maria Gordian, in her March 26, 2009 “EY 2009 Impact

Summary” internal report to McKinsey Director Olivier Hamoir and McKinsey’s Personnel

Committee, recounted her accomplishments that year on the Purdue account. The document is an

annual self-assessment produced by McKinsey partners. In it, Gordian described the state of firm’s

relationship for Purdue:

       With client work extending through the 3rd quarter, and several additional proposals
       in progress, we continue to expand the depth and breadth of our relationships at
       Purdue. We look forward to deepening our relationships with the Sackler family
       and serving them on key business development issues, and to expanding our
       relationship with [John] Stewart and other members of the senior management
       team.

       75.         McKinsey staffed at least 36 known consultants to Purdue, from senior partners

all the way down through engagement managers to entry-level associates. Throughout the

unfolding of the nationwide opioid crisis that only continued to worsen after the 2007 guilty plea,

McKinsey remained steadfast alongside the Sacklers and Purdue every step of the way. The mea

culpas would come only later.

                 e. McKinsey delivers.




CLASS COMPLAINT                             Page 23 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 24 of 67 PageID #: 24




        76.        By 2009, McKinsey was working with its long-time client to craft and

implement a sales and marketing plan to increase OxyContin sales in light of the Corporate

Integrity Agreement and the diminishing outlook for Purdue.

        77.        In June 2009, McKinsey advised Purdue senior management, including Craig

Landau, then the Chief Medical Officer and future CEO, regarding a variety of strategies to

increase Purdue’s opioid sales that were developed using McKinsey’s expertise and proprietary

approaches to problem solving.

                        i. Granular Growth

        78.        McKinsey prides itself on certain managerial techniques it professes to have

detailed knowledge of and expertise in deploying. These techniques are generally applicable to

problems encountered by many businesses; they are conceptual frameworks that McKinsey

deploys when tasked with solving a problem for a client.

        79.        After the first guilty plea, the Sacklers desired dramatic, short-term growth of

Purdue’s opioid sales so as to increase the company’s attractiveness as an acquisition target or

borrower while allowing the Sacklers to take money out of the company. One service McKinsey

offers to its clients is to tell them how to grow.

        80.        In order to identify growth opportunities for a client, McKinsey espouses a

“granular” approach to identifying which subsets of the client’s existing business are the sources

of growth and exploiting them for all they are worth. In August 2008, McKinsey Directors Patrick

Viguerie and Sven Smit, together with Mehrdad Baghai, published a treatise on the matter: The

Granularity of Growth: How to Identify the Sources of Growth and Drive Enduring Company




CLASS COMPLAINT                                Page 24 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 25 of 67 PageID #: 25




Performance (Wiley, April 2008). “The key is to focus on granularity, to breakdown big-picture

strategy into its smallest relevant components.” 28

       81.          Previously, in an article in the McKinsey Quarterly (coincidentally published the

same month that Purdue pled guilty), the authors explained:

                  Our research on revenue growth of large companies suggest that
                  executives should ‘de-average’ their view of markets and develop a
                  granular perspective on trends, future growth rates, and market
                  structures. Insights into subindustries, segments, categories, and
                  micromarkets are the building blocks of portfolio choice.
                  Companies will find this approach to growth indispensable in
                  making the right decisions about where to compete.29

       82.          Additionally, McKinsey encouraged a granular assessment of the geography of

corporate growth. “The story gets more precise as we disaggregate the company’s performance on

the three growth drivers in 12 product categories for five geographic regions.”30

       83.          One can imagine this strategy applied to a seller of, say, cartons of milk. If

McKinsey were to perform an analysis of the milk seller’s sales and marketing and discovers that

the profit margin on milk cartons sold to university cafeterias in dairy-producing states is much

greater than the margin on cartons sold at convenience stores in the southwest, and further that the

milk seller has previously devoted equal amounts of time and resources selling to both university

cafeterias and convenience stores; then McKinsey would likely advise the client to deploy

additional resources towards selling milk to university cafeterias in dairy-producing states.




       28
           The granularity of growth, Book Excerpt, McKinsey & Company, March 1, 2008, available at:
https://www.mckinsey.com/business-functions/strategy-and-corporate-finance/our-insights/the-
granularity-of-growth
       29
            Mehrdad Baghai et. al., The granularity of growth, McKinsey Quarterly, May 2007, available
at: https://www.mckinsey.com/featured-insights/employment-and-growth/the-granularity-of-growth
       30
            Id.


CLASS COMPLAINT                               Page 25 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 26 of 67 PageID #: 26




McKinsey’s “granular” approach to the milk seller’s business channels has identified a way to

increase higher margin sales, leading to newfound growth for the client.

       84.        Rather than milk, McKinsey deployed this strategy on OxyContin, a controlled

substance, after its manufacturer pled guilty to misrepresenting the addictive and deadly properties

of the drug.

                       ii. “Identifying Granular Growth Opportunities for OxyContin”

       85.        McKinsey’s granular analysis of Purdue’s OxyContin sales efforts led to the

implementation of a number of strategies to sell more pills.

       86.        By January 2010, McKinsey informed Purdue that, in accordance with the

tenants of its granular growth analysis, Purdue could generate “$200,000,000 to $400,000,000” in

additional annual sales of OxyContin by implementing McKinsey’s strategies.

       87.        In June of 2012, John Stewart assigned McKinsey to “understand the

significance of each of the major factors affecting OxyContin’s sales.”

       88.        This McKinsey did in excruciatingly granular detail, analyzing each sales

channel for Purdue’s opioids for weaknesses and opportunities. For instance, McKinsey informed

the Sacklers that “deep examination of Purdue’s available marketing purchasing data shows that

Walgreens has reduced its units by 18%.” Further, “the Walgreens data also shows significant

impact on higher OxyContin doses.” In order to counter these perceived problems, McKinsey

suggested that Purdue’s owners lobby Walgreens specifically to increase sales. It also suggested

the establishment of a direct-mail specialty pharmacy so that Purdue could circumvent Walgreens

and sell directly to Walgreens’ customers. In addition, McKinsey suggested the use of opioid

savings cards distributed in neighborhoods with Walgreens locations to encourage the use of

Purdue’s opioids despite Walgreens actions.




CLASS COMPLAINT                              Page 26 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 27 of 67 PageID #: 27




       89.          The themes of McKinsey’s work would be crystallized in a series of

presentations and updates made to the Sackler family and Purdue’s board of directors in the

summer of 2013 entitled “Identifying Granular Growth Opportunities for OxyContin.”

                         1.   Marketing – Countering Emotional Messages

       90.          From the outset of McKinsey’s known work for Purdue, the work was grim. In

June of 2009, McKinsey teamed with Purdue’s Chief Medical Officer (and current CEO) Craig

Landau and his staff to discuss how best to “counter emotional messages from mothers with

teenagers that overdosed in [sic] OxyContin.”

       91.          Months later, McKinsey advised Purdue to market OxyContin based on the false

and misleading notion that the drug can provide “freedom” and “peace of mind” for its users, and

concomitantly reduce stress and isolation.

       92.          These marketing claims were tailored to avoid any pitfalls that the Corporate

Integrity Agreement might hold. While nonetheless false and misleading, these claims regarding

“freedom” and “peace of mind” of OxyContin users were narrowly tailored in order to avoid

representations regarding “the withdrawal, drug tolerance, drug addiction or drug abuse of

Purdue’s products,” as specified in Section III.B.2.c of the Corporate Integrity Agreement.

       93.          Purdue’s marketing materials from that time period are illustrative of the

approach:31




       31
            State of Tennessee v. Purdue Pharma L.P., Case No. 1-173-18 (Complaint may 15, 2018) ¶ 24.


CLASS COMPLAINT                                Page 27 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 28 of 67 PageID #: 28




       94.        In addition, McKinsey suggested the tactic of “patient pushback,” wherein

McKinsey and Purdue would foment patients to directly lobby their doctors for OxyContin when

those physicians expressed reservations regarding the administration of Purdue’s opioids.

                       2.     Targeting – Selling More OxyContin to Existing High
                              Prescribers

       95.        Perhaps the key insight McKinsey provided was, using its granular approach, to

identify historically large prescribers and target ever more sales and marketing resources on them.

       96.        On January 20, 2010, Purdue’s board was informed of the ongoing work

McKinsey was performing concerning a new “physician segmentation” initiative whereby

McKinsey would analyze the opioid prescribing patterns of individual physicians to identify those

that had historically been the highest prescribers. McKinsey then worked with Purdue’s sales and

marketing staff to specifically target those prescribers with a marketing blitz to encourage even

further prescribing.



CLASS COMPLAINT                             Page 28 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 29 of 67 PageID #: 29




       97.        Purdue trained its sales force in tactics to market to these high prescribers based

on McKinsey’s insights and designed in conjunction with McKinsey.

       98.        Many of the historically highest prescribers of OxyContin – those same

individuals that McKinsey urged Purdue to target for ever more prescriptions – had prescribed

Purdue’s OxyContin before the 2007 guilty plea, and had already been subjected to Purdue’s

misrepresentations regarding OxyContin that were the subject of that guilty plea.

       99.        McKinsey identified these physicians – those that had already been influenced

by Purdue’s misrepresentations and were thus already high prescribers – as optimal targets for a

massive marketing push to sell more OxyContin.

       100.       McKinsey worked assiduously with Purdue over many years to continually

refine this approach, and required ever-more granular data for its analysis. More than three years

after the initial introduction of the physician segmentation initiative, McKinsey requested, and

Purdue provided, “prescriber-level milligram dosing data” so that they could further analyze the

individual amounts of OxyContin prescribed by individual physicians.

       101.       At the same time, it requested this “prescriber-level milligram dosing data” from

Purdue, McKinsey urged the Sacklers to strictly manage the target lists of each sales representative

to assure that the maximum amount of each sales representative’s time was spent with the most

attractive customers.

       102.       On July 23, 2013, Purdue’s board discussed concerns about “the decline in

higher strengths” of Purdue’s opioids as well as an observed decline is “tablets per Rx.” In order

to assure that the threat to OxyContin sales growth be addressed, McKinsey was assigned “to

actively monitor the number and size of opioid prescriptions written by individual doctors.”




CLASS COMPLAINT                              Page 29 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 30 of 67 PageID #: 30




         103.     In unveiling of Project Turbocharge to Purdue and the Sacklers, McKinsey

stated that the most prolific OxyContin prescribers wrote “25 times as many OxyContin scripts”

as less prolific prescribers, and urged Purdue and the Sacklers to “make a clear go-no go decision

to ‘Turbocharge the Sales Engine’” by devoting substantial capital toward McKinsey’s plan.

         104.     McKinsey also stated that increased numbers of visits by sales representatives

to these prolific prescribers would increase the number of opioid prescriptions that they would

write.

         105.     By November 2013, McKinsey had obtained the physician-level data they had

previously requested, and continued to study ways to sell additional OxyContin prescriptions by

refining and targeting the sales pitch to them. The Purdue board was kept apprised of McKinsey’s

progress.

                       3.   Titration – Selling Higher Doses of OxyContin

         106.     McKinsey understood that the higher the dosage strength for any individual

OxyContin prescription, the greater the profitability for Purdue. Of course, higher dosage strength,

particularly for longer periods of use, also contributes to opioid dependency, addiction and abuse.

Nonetheless, McKinsey advised Purdue to focus on selling higher strength dosages of OxyContin.

         107.     Consistent with its granular growth analysis, as early as October 26, 2010

McKinsey advised the Sacklers and the Purdue board that Purdue should train its sales

representatives to “emphasiz[e] the broad range of doses,” which would have the intended effect

of increasing the sales of the highest (and most profitable) doses of OxyContin.

         108.     McKinsey’s work on increasing individual prescription dose strength continued

throughout the time period McKinsey worked with Purdue. The Sacklers were informed on July

23, 2013 that Purdue had identified weakness in prescribing rates among the higher doses of




CLASS COMPLAINT                              Page 30 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 31 of 67 PageID #: 31




OxyContin, and reassured the Sacklers that “McKinsey would analyze the data down to the level

of individual physicians” in order to study ways to maximize the sales of the highest-dose

OxyContin pills.

       109.        Purdue implemented McKinsey’s suggestions through adopting the marketing

slogan to “Individualize the Dose,” and by 2013 encouraged its sales representatives to “practice

verbalizing the titration message” when selling Purdue’s opioids to prescribers.

                       4.   Covered Persons – Sales Quotas and Incentive Compensation

       110.        McKinsey urged the use of quotas and bonus payments to motivate the sales

force to sell as many OxyContin prescriptions as possible.

       111.        Notably, this behavior was contemplated by the 2007 Corporate Integrity

Agreement, which required Purdue to implement written policies regarding “compensation

(including salaries and bonuses) for [sales representatives] engaged in promoting and selling

Purdue’s products that are designed to ensure that financial incentives do not inappropriately

motivate such individuals to engage in the improper promotion or sales of Purdue’s products.”

(emphasis added).

       112.        By 2010, Purdue had implemented a 4-year plan, consistent with McKinsey’s

strategy, to dramatically increase the quota of required annual sales visits by Purdue sales

representatives to prescribers. The quota was 545,000 visits in 2010, 712,000 visits in 2011,

752,000 in 2012, and 744,000 visits in 2013.

       113.        On August 8, 2013, as part of their “Identifying Granular Growth Opportunities

for OxyContin” presentation, McKinsey urged the Sacklers to “establish a revenue growth goal

(e.g., $150M incremental stretch goal by July 2014) and set monthly progress reviews with CEO

and Board.”




CLASS COMPLAINT                             Page 31 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 32 of 67 PageID #: 32




        114.       In its “Identifying Granular Growth Opportunities for OxyContin” presentation

to the Purdue board in July 2013, McKinsey nonetheless urged Purdue, in addition to increasing

the focus of the sales force on the top prescribers, to also increase the overall quotas for sales visits

for individual sales representatives from 1,400 to 1,700 annually.

115.     In 2013, McKinsey identified one way that Purdue could squeeze more productivity out

of its sales force: by slashing one third of the time devoted to that Purdue devoted to training its

sales force (from 17.5 days per year to 11.5 days):




        116.       By eliminating one third of the amount of time sales representatives were

required to be in training, McKinsey projected that Purdue could squeeze an additional 5% of

physical calls per day out of its newly less-trained sales force.




CLASS COMPLAINT                                Page 32 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 33 of 67 PageID #: 33




       117.        Additionally, McKinsey advised Purdue on how to craft incentive compensation

for the sales representatives, who were Covered Persons pursuant to the Corporate Integrity

Agreement. McKinsey knew that, combined with the strictures of sales quotas and less training for

the sales force, bonus/incentive compensation to the sales representatives based on the number of

OxyContin prescriptions the representative produced could be a powerful driver of incremental

OxyContin sales.

                       5.      Increasing the Overall Size of the Opioid Market: the Larger
                               the Pie, the Larger the Slice

       118.        Consistent with McKinsey’s mandate, Purdue incentivized its sales staff “to

increase not just sales of OxyContin but also generic versions of extended release oxycodone.”

Typically, one would not wish to encourage the sales of generic competitors that offer a similar

product to your own. If, however, your goal is to position a company so as to look like an attractive

acquisition target, the growth of the overall opioid market is just as important as one’s own market

share: “Whereas pharma salespeople are usually compensated based on their ability to grow sales

of a particular medicine, part of the bonus for Purdue’s staff was calculated in relation to the size

of the overall market.”32

       119.        Notably, this notion that the size of a company’s market share is not as important

as the size of the overall market in which it competes is a core insight of McKinsey’s granular

approach to identifying corporate growth opportunities. Describing their authors’ conclusions in

The Granularity of Growth, McKinsey stated, “One of their most surprising conclusions is that

increased market-share is seldom a driver of growth. They contend, instead, that growth is driven



       32
         See David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, Financial Times,
September 9, 2018, available at: https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c




CLASS COMPLAINT                               Page 33 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 34 of 67 PageID #: 34




by where a company chooses to compete: which market segments it participates in … the key is

to focus on granularity, to breakdown big-picture strategy into its smallest relevant components.”33

        120.         In other words, “Purdue’s marketing force was indirectly supporting sales of

millions of pills marketed by rival companies.”34 “It’s the equivalent of asking a McDonald’s store

manager to grow sales of Burger King and KFC,” stated a government official with the Department

of Health and Human Services.35 McKinsey designed this plan.36

                   f. Transformation: Purdue implements McKinsey’s strategies.

        121.         As early as September 11, 2009, McKinsey told Purdue that it could generate

$200 million to $400 million in additional annual sales of OxyContin by implementing

McKinsey’s strategy based on the opportunities its granular growth analysis had identified.

McKinsey reiterated its assurances regarding the hundreds of millions of dollars of additional

OxyContin sales on January 20, 2010.




        33
           The granularity of growth, Book Excerpt, McKinsey & Company, March 1, 2008, available at:
https://www.mckinsey.com/business-functions/strategy-and-corporate-finance/our-insights/the-
granularity-of-growthhttps://www.mckinsey.com/business-functions/strategy-and-corporate-finance/our-
insights/the-granularity-of-growth
        34
         See David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, Financial Times,
September 9, 2018, available at: https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c
        35
             Id.
        36
           Worth noting is that this strategy of increasing overall opioid sales directly benefitted the
Sacklers through their ownership of Rhodes Pharma. See infra, ¶ 35. Especially worth noting is that this
strategy also benefitted McKinsey’s other opioid clients, such as Johnson and Johnson. See infra, ¶ 145.
“They have a huge amount of inside information, which raises serious conflict issues at multiple levels,”
stated a former consultant, referring to McKinsey’s influential role as advisor to multiple participants in a
given industry, such as opioid manufacturing. It “puts them in a kind of oligarchic position.” Michelle
Celarier, The Story McKinsey Didn’t Want Written, Institutional Investor, July 8, 2019, available at:
https://www.institutionalinvestor.com/article/b1g5zjdcr97k2y/The-Story-McKinsey-Didn-t-Want-Written
         For example, in an August 15, 2013 presentation to Purdue management entitled “Identifying
OxyContin Growth Opportunities,” McKinsey noted that “McKinsey’s knowledge of the ways other
pharma companies operate suggests Purdue should reassess the roles of MSL and HECON Groups – and
further drive the salesforce to be more responsive to formulary coverage changes.” (emphasis added).


CLASS COMPLAINT                                  Page 34 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 35 of 67 PageID #: 35




        122.       Purdue accepted and, with McKinsey’s ongoing assistance, implemented

McKinsey’s strategies for selling and marketing OxyContin.

        123.       For instance, in January 2010, Purdue was training its sales and marketing force

on the new sales tactics based on a “physician segmentation” initiative that McKinsey urged. The

strategy developed as a result of McKinsey’s granular analysis of OxyContin sales channels. The

initiative sought to identify the most prolific OxyContin prescribers and then devote significant

resources towards convincing those high prescribers to continue to prescribe ever more

OxyContin, in higher doses, for longer times, to ever more patients.

        124.       On January 20, 2010, the Purdue board was informed of the progress in

implementing McKinsey’s “physician segmentation” initiative.

        125.       This collaboration would continue over the course of the relationship between

Purdue and McKinsey.

        126.       During the time that McKinsey was advising Purdue, Purdue deliberately

minimized the importance of the Corporate Integrity Agreement. In 2008, Carol Panara joined the

Purdue Pharma sales force from rival Novartis. She would stay with the company until 2013,

during which time McKinsey was responsible for increasing OxyContin sales at Purdue, and

culminating with the implementation of McKinsey’s “Project Turbocharge,” beginning September

2013.

        127.       Ms. Panara stated that the 2007 guilty plea was deliberately minimized by the

company in presentations to its sales staff: “They said, ‘we were sued, they accused us of mis-

marketing, but that wasn’t really the case. In order to settle it and get it behind us we paid a fine.’




CLASS COMPLAINT                               Page 35 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 36 of 67 PageID #: 36




You had the impression they were portraying it as a bit of a witch hunt.” 37 (Purdue and its

executives paid $634.5 million in fines.)

       128.       Consistent with McKinsey’s mandate, McKinsey devised methods for sales staff

to sell OxyContin to doctors while at the same time maintaining technical compliance with the

Corporate Integrity Agreement: Ms. Panara stated that, though she was told she could not flatly

claim that OxyContin was better or safer than other opioids, “she was trained to talk about products

in ways that implied that it was safer.” She might tout OxyContin’s 12-hour formulation to a

prescriber. “You could say that with a shorter-acting medication that wears off after six hours,

there was a greater chance the patient was going to jump their dosing schedule and take an extra

one a little earlier. We couldn’t say [it was safer], but I remember we were told that doctors are

smart people, they’re not stupid, they’ll understand, they can read between the lines.”38

                       i.   Project Turbocharge

       129.       In 2013, the year after the Corporate Integrity Agreement expired, McKinsey

urged a number of transformational sales and marketing tactics that would further boost OxyContin

sales. McKinsey described these tactics to the Purdue board of directors in a series of updates

entitled “Identifying Granular Growth Opportunities for OxyContin” in July and August of 2013.

       130.       McKinsey dubbed their overall sales and marketing strategy for Purdue “Project

Turbocharge,” and urged the Sackler family and the board to adopt it. Specifically, McKinsey

urged the board to “make a clear go-no go to ‘Turbocharge the Sales Engine.’”

       131.       The Sacklers were impressed with McKinsey’s work. On August 15, 2013,

Richard Sackler emailed Mortimer D.A. Sackler, “the discoveries of McKinsey are astonishing.”


       37
         See David Crow, How Purdue’s ‘one-two’ punch fuelled the market for opioids, Financial Times,
September 9, 2018, available at: https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c
       38
            Id.


CLASS COMPLAINT                               Page 36 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 37 of 67 PageID #: 37




       132.        Eight days later, on August 23, 2013, McKinsey partners met with the Sackler

family – not the Purdue board of directors – in order to pitch Project Turbocharge. Dr. Arnab

Ghatak, one of the McKinsey partners leading the Purdue account, recounted the meeting to fellow

partner Martin Elling in an email exchange: “[T]he room was filled only with family, including

the elder statesman Dr. Raymond [Sackler] … We went through exhibit by exhibit for about 2 hrs

… They were extremely supportive of the findings and our recommendations … and wanted to

strongly endorse getting going on our recommendations.”

       133.        Elling, a co-leader of the Purdue account, remarked in the same email

correspondence that McKinsey’s “findings were crystal clear to” the Sacklers, and that the

Sacklers “gave a ringing endorsement of ‘moving forward fast.’”

       134.        As a result of the Sackler family endorsement of McKinsey’s proposals, the

following     month   Purdue    implemented     Project      Turbocharge   based   on   McKinsey’s

recommendations. In adopting “Project Turbocharge,” Purdue acknowledged the improper

connotations of the name, and re-christened the initiative the decidedly more anodyne “E2E:

Evolve to Excellence.”39

       135.        Evolve to Excellence (“E2E”) was the theme of Purdue’s 2014 National Sales

Meeting.

       136.        CEO John Stewart also told sales staff that board member Paolo Costa was a

“champion for our moving forward with a comprehensive ‘turbocharge’ process,” referring to

McKinsey’s plan.




       39
          Regarding the name change, CEO John Stewart wrote to McKinsey partners Rob Rosiello and
Arnab Ghatak on August 15, 2013: “Paolo Costa was especially engaged in the discussion and he (among
others) will be a champion for our moving forward with a comprehensive ‘turbocharge’ process – though
we do need to find a better and more permanently appropriate name.” (emphasis added).


CLASS COMPLAINT                              Page 37 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 38 of 67 PageID #: 38




          137.     After Purdue adopted McKinsey’s recommendations, McKinsey continued to

work with Purdue sales and marketing staff reporting to Russell Gasdia during Purdue’s

implementation of McKinsey’s recommendations.

          138.     In fact, the entire E2E initiative was overseen by McKinsey and some Purdue

executives, who together comprised the E2E Executive Oversight Team and Project Management

Office.

          139.     At the same time, the Sacklers were kept informed of the implementation of

McKinsey’s OxyContin strategy. According to a September 13, 2013 board agenda, the board

discussed with the Sacklers the ongoing implementation of McKinsey’s sales tactics.

          140.     McKinsey’s Project Turbocharge, now re-named Evolve to Excellence, called

for a doubling of Purdue’s sales budget. Under McKinsey’s prior tutelage, Purdue’s promotional

spending had already skyrocketed. McKinsey’s influence on Purdue’s operations after the 2007

guilty plea is stark:




CLASS COMPLAINT                            Page 38 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 39 of 67 PageID #: 39




        141.        At the time of McKinsey’s first known work for Purdue, Purdue spent

approximately $5 million per quarter on sales and marketing. By the time McKinsey’s Project

Turbocharge had been implemented, total quarterly sales and marketing spending at Purdue

exceeded $45 million per quarter, an increase of 800%.

        142.        Project Turbocharge continued despite the arrival of a new CEO at Purdue. On

January 17, 2014, new CEO Mark Timney received reports from McKinsey emphasizing that, in

order to increase profits, Purdue must again increase the number of sales visits to “high-value”

prescribers, i.e. those that prescribe the most OxyContin.40

        143.        McKinsey also urged, consistent with their granular approach, that sales

representatives devote two-thirds of their time to selling OxyContin and one-third of their time

selling Butrans, another Purdue product. Previously, the split had been fifty-fifty.

        144.        Purdue implemented McKinsey’s suggestion.

                 g. McKinsey’s efforts triple OxyContin sales.

        145.        Purdue got what it wanted out of McKinsey. Between the years of 2008 through

2016, Purdue distributed in excess of $4 billion to the Sackler family, with $877 million distributed

in 2010 alone.




        40
           In fact, recent deposition testimony suggests McKinsey may have even been responsible for the
fact that Timney was given the CEO job at Purdue in the first place. On October 30, 2020, Timney provided
the following testimony (emphasis added):
                 Q: Are you familiar with McKinsey & Company?
                 A: I decline to answer on the ground that I may not be compelled to be a witness
                 against myself in any proceeding.
                 Q: Did individuals at McKinsey assist you in getting hired as the CEO of Purdue?
                 A: I decline to answer on the ground that I may not be compelled to be a witness
                 against myself in any proceeding.




CLASS COMPLAINT                                 Page 39 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 40 of 67 PageID #: 40




       146.       These distributions would not have been possible without the McKinsey’s work

dramatically increasing OxyContin sales.

       147.       The Sacklers were aware of the value McKinsey provided: on December 2,

2013, CEO John Stewart informed Kathe Sackler and Vice President of Sales and Marketing

Russell Gasdia Project Turbocharge “was already increasing prescriptions and revenue.”

Crucially, these results were already being realized before the strategy was fully deployed as the

theme of the 2014 National Sales Meeting.

       148.       McKinsey’s contributions to Purdue’s growth after 2007 are remarkable.

OxyContin sales should have naturally declined: the Department of Justice identified OxyContin

sales that were illegitimate because of Purdue’s conduct, and the Inspector General of the

Department of Health and Human Services entered into a Corporate Integrity Agreement whereby

Purdue was monitored to assure that those sales did not continue.

       149.       In 2007, the year of Purdue’s guilty plea, net sales of OxyContin totaled

approximately $1 billion.41

       150.       The guilty plea “did little to stem Purdue’s blistering growth rate.” In fact, by

2010, after McKinsey was advising Purdue on how to maximize sales, OxyContin sales exceeded

$3 billion: a tripling of revenue from OxyContin sales.42

       151.       Under McKinsey’s guidance, OxyContin would reach their all-time peak in

2013, the year McKinsey proposed, and Purdue adopted, Project Turbocharge.43 That OxyContin



       41
         See David Crow, How Purdue’s ‘one-two’ punch fueled the market for opioids, Financial Times,
September 9, 2018, available at: https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-6f049d06439c
       42
            Id.
       43
          Phil McCausland and Tracy Connor, OxyContin maker Purdue to stop promoting opioids in light
of epidemic, NBC News, February 10, 2018, available at: https://www.nbcnews.com/storyline/americas-
heroin-epidemic/oxycontin-maker-purdue-stop-promoting-opioids-light-epidemic-n846726


CLASS COMPLAINT                              Page 40 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 41 of 67 PageID #: 41




sales peaked in 2013 is especially notable, given that overall opioid prescriptions had already

peaked three years earlier, in 2010.44 McKinsey’s efforts added a final boost to OxyContin sales

before the eventual unraveling, and Purdue’s decision, in the end, to cease marketing the drug.

        152.       By 2018, with OxyContin sales in their inexorable decline, Purdue announced

that it would cease sending sales representatives to healthcare providers to promote OxyContin.

The ranks of sales representatives were cut back to two hundred people – the approximate size of

Purdue’s sales staff prior to the initial launch of OxyContin.

        153.       In 2014, according to Purdue, there were 5.4 million OxyContin prescriptions

written, 80% for twelve-hour dosing. Of those prescriptions, more than half were for doses greater

than 60 milligrams per day.

                h. McKinsey Knew.

        154.       McKinsey has long maintained a Pharmaceuticals and Medical Products

(“PMP”) industry practice group dedicated to working with pharmaceutical companies. In 2003,

when McKinsey’s relationship with Purdue began, the PMP group was led by Michael Pearson.

Pearson worked for McKinsey for 23 years and was a member of the firm’s shareholder council

(McKinsey’s equivalent of a board of directors) in addition to leading PMP before departing

McKinsey in 2008 to helm Valeant Pharmaceuticals.45




        44
          Gery P. Guy Jr, at al., Vital Signs: Changes in Opioid Prescribing Patterns in the United States,
2006-2015, Centers for Disease Control and Prevention,                 July 7, 29017, available at:
https://www.cdc.gov/mmwr/volumes/66/wr/mm6626a4.htm
        45
          John Gapper, McKinsey’s fingerprints are all over Valeant, Financial Times, March 23, 2016,
available at: https://www.ft.com/content/0bb37fd2-ef63-11e5-aff5-19b4e253664a
        Notably, Rob Rosiello, a McKinsey partner who was a co-lead of the Purdue account, went on to
join Pearson at Valeant in 2015 as Chief Financial Officer.


CLASS COMPLAINT                                 Page 41 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 42 of 67 PageID #: 42




        155.       Pearson stated, “At McKinsey pharmaceuticals was one of our biggest industry

groups.”46 Pearson was “not the quintessential suave and intellectual McKinsey partner. He was

loud and profane and was seen, in the words of one former colleague, as ‘sharp-edged and sharp

elbowed.’”47

        156.       Under his leadership, McKinsey’s knowledge and expertise in the

pharmaceutical industry was significant. By 2009, McKinsey described its capabilities: “We have

an unparalleled depth of both functional and industry expertise as well as breadth of geographical

reach. Our scale, scope, and knowledge allow us to address problems that no one else can. At heart,

we are a network of people who are passionate about taking on immense challenges that matter to

leading organizations, and often, to the world.”

        157.       In 2012, while advising Purdue, McKinsey described its health care capabilities

thusly: “Indeed, there is a doctor in the house. We have more than 1,700 consultants with

significant healthcare experience, including more than 150 physicians and 250 consultants with

advanced degrees in genetics, immunology, biochemical engineering, neurobiology, and other life

sciences. We also have 75 consultants with advanced degrees in public health, healthcare

management, and related fields.”

        158.       By the time McKinsey was working with Purdue on sales and marketing in 2009,

it already had extensive experience with opioids in particular. As early as 2002, McKinsey was

advising other opioid manufacturers regarding methods to boost sales of their drugs. For example,



        46
           Michael Peltz, Mike Pearson’s New Prescription for the Pharmaceuticals Industry, Institutional
Investor, September 3, 2014, available at:
https://www.institutionalinvestor.com/article/b14zbjfm8nf1c4/mike-pearsons-new-prescription-for-the-
pharmaceuticals-industry
        47
          John Gapper, McKinsey’s fingerprints are all over Valeant, Financial Times, March 23, 2016,
available at: https://www.ft.com/content/0bb37fd2-ef63-11e5-aff5-19b4e253664a


CLASS COMPLAINT                                Page 42 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 43 of 67 PageID #: 43




on March 14, 2002 McKinsey prepared a confidential report for Johnson & Johnson regarding how

to market their opioid Duragesic. Incredibly, one of the recommendations McKinsey provided to

Johnson & Johnson was that they concentrate their sales and marketing efforts on doctors that were

already prescribing large amounts of Purdue’s OxyContin.48

       159.       As early as 2002 McKinsey had such intricate knowledge of the sales and

marketing practices of opioid manufacturers, generally, and Purdue’s efforts with OxyContin,

specifically, that it was able to recommend to a competitor of Purdue that it boost its own opioid

sales by following in the footsteps of Purdue.

       160.       What is more, on September 13, 2013 McKinsey briefed Purdue on the ongoing

concerns regarding OxyContin addiction and diversion among prescribers:




       48
         Chris McGreal, Johnson & Johnson faces multibillion opioids lawsuit that could upend big
pharma, The Guardian, June 23, 2019, available at: https://www.theguardian.com/us-
news/2019/jun/22/johnson-and-johnson-opioids-crisis-lawsuit-latest-trial




CLASS COMPLAINT                              Page 43 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 44 of 67 PageID #: 44




       161.      In a PowerPoint slide entitled “Findings on messaging and positioning,” part of

a presentation to Purdue entitled “OxyContin growth opportunities: Phase 1 Final Report:

Diagnostic,” McKinsey noted that “most prescribers are concerned about abuse,” and that “most

physicians do not feel that [OxyContin] reformulation positively impacts their prescribing

behavior, and that diversion, abuse and regulatory concerns continue to weigh on prescribers.”

       162.      Indeed, one reason that Purdue had knowledge that their own products were

addictive and dangerous is because McKinsey told them.

       163.      In February 2009, only months prior to McKinsey’s first known work for

Purdue, Dr. Art Van Zee, in his peer-reviewed article in the American Journal of Public Health

entitled “The promotion and Marketing of OxyContin: Commercial Triumph, Public Health

Tragedy,” stated the matter plainly: “Compared with noncontrolled drugs, controlled drugs,


CLASS COMPLAINT                            Page 44 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 45 of 67 PageID #: 45




with their potential for abuse and diversion, pose different public health risks when they are

overpromoted and highly prescribed.” (emphasis added). By 2004, “OxyContin had become the

most prevalent prescription opioid in the United States.” 49

       164.         Further, Dr. Van Zee identified the precise tactics that McKinsey deployed for

Purdue as a source of OxyContin misuse and abuse, and suggested that regulation may be

appropriate to curtail its use: “The use of prescriber profiling data to target high-opioid prescribers

– coupled with very lucrative incentives for sales representatives – would seem to fuel increased

prescribing by some physicians – perhaps the most liberal prescribers of opioids and, in some

cases, the least discriminate.”50

       165.         Of course, to argue that McKinsey had contemporaneous knowledge of the fact

that increasing OxyContin sales create ever more addiction and misuse in some ways misses the

point. It disregards the context in which McKinsey was operating after 2009: advising a monoline

manufacturer of opioids about sales and marketing practices for its addictive products while that

manufacturer is bound by a 5-year Corporate Integrity Agreement covering the very same opioid

sales and marketing practices. In 2012, OxyContin accounted for 94% of Purdue’s revenue.51 As

late as 2018, it remained 84% of Purdue’s revenue.52

       166.         McKinsey’s mandate was to increase Purdue’s opioid sales during a time when

Purdue was obligated to restrict its previous marketing strategies because those strategies had

caused the overprescribing of opioids and the inevitable consequences thereof. McKinsey’s job


       49
          Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy,    American      Journal    of    Public   Health,   February    2009,    available    at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/pdf/221.pdf
       50
            Id.
       51
            Gerald Posner, Pharma, pg. 524 (Simon & Schuster 2020).
       52
            Id.


CLASS COMPLAINT                                Page 45 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 46 of 67 PageID #: 46




was to counter the intended results of the Corporate Integrity Agreement; to devise strategies to

sell as many pills as conceivably possible. Under McKinsey’s tutelage, Purdue’s growth continued

its upward trajectory unabated, the Corporate Integrity Agreement notwithstanding.

        167.       If McKinsey was not aware of the adverse consequences of OxyContin, the drug

it was paid to sell, such ignorance could not survive the granular reality of its relationship with

Purdue. In June 2009, the earliest known work McKinsey performed for Purdue53 consisted of

“countering the emotional messages from mothers with teenagers that overdosed on OxyContin.”

        168.       Another indication that OxyContin sales should not be turbocharged: during

McKinsey’s work for Purdue, Purdue was unable to purchase product liability insurance to cover

its practice of selling OxyContin.

        169.       McKinsey’s method of aggressive marketing of opioids to prescribers has

demonstrably exacerbated the opioid crisis. A recent Journal of American Medical Association

study analyzed the Centers for Medicare and Medicaid Services’ Open Payments database

regarding pharmaceutical company marketing efforts towards doctors, as well as CDC data on

prescription opioid overdose deaths and prescribing rates, in order to assess whether

pharmaceutical marketing of opioids to physicians affected the rate of prescription opioid overdose




        53
          In a 2013 presentation to Purdue’s CEO and VP of Sales and Marketing, McKinsey referenced
McKinsey’s “prior experiences serving Purdue that go back 10 years.” Presentation by McKinsey to John
Stewart and Russell Gasdia entitled Identifying granular growth opportunities for OxyContin: First Board
Update, dated July 18, 2013, Pg. 2.
         While McKinsey’s relationship with Purdue dates back to approximately 2003, the earliest known
details of its work for Purdue date to June 2009. What McKinsey did for Purdue before 2009 is not presently
known.


CLASS COMPLAINT                                 Page 46 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 47 of 67 PageID #: 47




deaths. Notably, the study analyzed these marketing practices beginning August 1, 2013 and

ending December 31, 2015.54

       170.         These dates are significant, as the study captures the same timeframe that

McKinsey’s Project Turbocharge was implemented at Purdue.

       171.         The study noted “physician prescribers are the most frequent source of

prescription opioids for individuals who use opioids nonmedically.”55

       172.         The study found that “increased county-level opioid marketing was associated

with elevated overdose mortality 1 year later, an association mediated by opioid prescribing rates;

per capita, the number of marketing interactions with physicians demonstrated a stronger

association with mortality than the dollar value of marketing.”56

       i. Coda

       173.         Marvin Bower, a founding father of McKinsey and managing director of the

firm from 1950 to 1967, instilled an ethos at McKinsey that has been reinforced throughout the

decades as a core value of the firm: “Deliver bad news if you must, but deliver it properly.”57

       174.         McKinsey’s work with Purdue, which began just after his death in 2003, would

have been unrecognizable to Bower, one of the founders of modern management consulting.

Instead of acknowledging the elephant in the room – that Purdue’s business was knowingly

maximizing the amount of addictive and deadly opioids sold in the United States – and delivering




       54
           Scott E. Hadland et. al., Association of Pharmaceutical Industry Marketing of Opioid Products
with Mortality from Opioid-Related Overdoses, JAMA Network, January 18, 2019, available at:
https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2720914
       55
            Id.
       56
            Id. (emphasis added)
       57
            McDonald, The Firm, pg. 35.


CLASS COMPLAINT                                Page 47 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 48 of 67 PageID #: 48




that bad news properly to the client, McKinsey instead committed to partner with Purdue to

maximize opioid sales, the torpedoes be damned.

        175.        On October 23, 2017, the president of the United States declared the ongoing

nationwide opioid epidemic a “public health emergency.” Even at this late hour in the crisis,

McKinsey continued to propose solutions to the Sacklers and Purdue to further boost opioid sales.

These solutions were fashioned, in perfect McKinsey parlance, as “high impact interventions to

rapidly address market access challenges.”

        176.        Less than two months after the public health emergency declaration, McKinsey

proposed these high impact interventions to Purdue and its board. Among them was perhaps

McKinsey’s most audacious gambit of the entire Purdue relationship: paying money – “rebates” –

to health insurers whenever someone overdosed on Purdue’s drug.

        177.        Once again, in perfect McKinsey parlance 58 , these payments for future

OxyContin overdoses were christened “Event-Based contracts.”: To wit,




        58
           “Consultant-ese,” when applied to work as grim as maximizing opioid sales in the face of a
national disaster, led one former McKinsey consultant to state: “This is the banality of evil, M.B.A. edition.”
Walt Bogdanich and Michael Forsythe, McKinsey Proposed Paying Pharmacy Companies Rebates for
OxyContin       Overdoses,     New     York    Times,       November         27,    2020,      available    at:
https://www.nytimes.com/2020/11/27/business/mckinsey-purdue-oxycontin-opioids.html


CLASS COMPLAINT                                   Page 48 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 49 of 67 PageID #: 49




       178.          Helpfully, McKinsey provided estimates for the future costs of these “events.”59

McKinsey noted that, if Purdue were to start making overdose payments, it would “need to

determine which payment amount is optimal.”

       179.          A “meaningful” amount, according to McKinsey, would be somewhere between

six and fifteen thousand dollars for each person who overdoses or develops opioid-use disorder as

a result of Purdue’s drugs:




       59
            McKinsey defined an “event” as “first occurrence for overdose or opioid use disorder.”


CLASS COMPLAINT                                  Page 49 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 50 of 67 PageID #: 50




        180.       The money would be paid to health insurers for the increased costs of additional

medical services that resulted from the fact that Purdue’s medications caused opioid-use disorder

and overdoses in people whose health care costs were the payors’ obligation. The money

McKinsey proposed Purdue pay out in these circumstances would not go to the individuals

afflicted, nor the estates of the dead.

        181.       It is little surprise, then, that McKinsey was concerned with its legal liability for

this work. Within months of recommending “event-based contracts” to Purdue, Martin Elling

raised this concern with Arnab Ghatak and suggested corrective action: destroying evidence.




CLASS COMPLAINT                               Page 50 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 51 of 67 PageID #: 51




       182.       Elling’s prediction that things would “get tougher” for Purdue would prove

prescient.

       i. Guilty Again.

       183.       On October 20, 2020, Purdue – McKinsey’s co-conspirator – agreed with the

United States Department of Justice to plead guilty to improper marketing of OxyContin and other

opioids again. This time the plea agreement concerned conduct from 2010 to 2018.

       184.       Purdue agreed to plead guilty to a dual-object conspiracy to defraud the United

States and to violate the Food, Drug, and Cosmetic Act, 21 U.S.C. § 331, 353, among other

charges, relating to its opioid sales and marketing practices after the 2007 guilty plea.

       185.       The new plea agreement does not identify Purdue’s co-conspirators, and

McKinsey is not identified by name in the agreement. Instead, McKinsey is referred to as the

“consulting company.”




CLASS COMPLAINT                              Page 51 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 52 of 67 PageID #: 52




       186.       Purdue’s new guilty plea concerns Covered Conduct (as defined in the plea

agreement) that directly implicates McKinsey in the conspiracy. It is the same conduct described

in this Complaint.

       187.       Indeed, the plea agreement signed by McKinsey’s co-conspirator states bluntly:

“Purdue,   in collaboration with [McKinsey], implemented many of [McKinsey’s]

recommendations.” (emphasis added).

       188.       Further, Purdue admitted that E2E “was overseen by [McKinsey] and some of

Purdue’s top executives through the creation of the E2E Executive Oversight Team (“EOT”) and

Project Management Office (“PMO”) (emphasis added).

                  ii. A Mea Culpa

       189.       On December 5, 2020, McKinsey issued a rare public statement regarding its

work with a specific client on its website. The client was Purdue, and the statement was issued is

response to Purdue’s second guilty plea and recent media reports regarding McKinsey’s work

selling OxyContin after 2007:




CLASS COMPLAINT                             Page 52 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 53 of 67 PageID #: 53




       190.        As the statement indicates, McKinsey stopped doing work “anywhere in the

world.” Given that Purdue’s operations addressed only the United States, the global reach of

McKinsey’s regret is noteworthy.

       191.        In August of 2013, when the Sacklers adopted McKinsey’s “Project

Turbocharge” for Purdue, Tim Reiner, a long-time McKinsey consultant, joined Mundipharma.

Mundipharma is a separate company – also owned by the Sacklers – that sells opioids

internationally.

       192.        He is currently the Sacklers’ “Chief Business Officer” at Mundipharma. As late

as 2019, Mundipharma has been asserting many of the same misleading claims about opioids that

previously led to criminal liability in the United States.60

       193.        “It’s right out of the playbook of Big Tobacco. As the United States takes steps

to limit sales here, the company goes abroad,” stated former commissioner of the U.S. Food and

Drug Administration, David Kessler.61

V. CLASS ACTION ALLEGATIONS

       194.        Plaintiffs bring this case on behalf of themselves and as a class action under Fed.

R. Civ. P. 23(b)(2) and 23(b)(3) on behalf of all members of the following Class: All Counties

and Municipal Corporations In The State Of West Virginia From 2004 To Present.

       195.        Plaintiff reserves the right to amend or modify the Class definition with greater

specificity or further division into subclasses or limitation to particular issues.




       60
          See Kinetz, Erika, Fake doctors, pilfered medical records drive OxyChina sales, Associated
Press, November 19, 2019, available at: https://apnews.com/article/4122af46fdba42119ae3db30aa13537c
       61
          Harriet Ryan, Lisa Girion, and Scott Glover, OxyContin goes global – “We’re only just getting
started,” Los Angeles Times, December 18, 2016, available at: https://www.latimes.com/projects/la-me-
oxycontin-part3/


CLASS COMPLAINT                                Page 53 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 54 of 67 PageID #: 54




       196.      Numerosity. The potential members of the Class as defined are so numerous

that joinder of all members is unfeasible and not practicable. While the precise number of Class

Members has not been determined at this time, Plaintiffs are informed and believe there are 55

counties in West Virginia and 232 incorporated municipalities.

       197.      Commonality and Predominance.              There are questions of law and fact

common to the Class, which predominate over any questions affecting only individual Class

Members. These common questions of law and fact include, without limitation:

              a. Defendant’s conduct in creating, proposing, and implementing sales and

                  marketing strategies for opioids manufactured by Purdue Pharma before and

                  after Purdue’s first guilty plea in 2007 relating to misbranding of OxyContin;

              b. Whether Defendant performed reasonable due diligence in ascertaining the

                  risks associated with Defendant’s strategies for “turbocharging” OxyContin

                  sales at Purdue in 2013 and thereafter;

              c. Whether Defendant’s implementation of its own sales and marketing strategies

                  at its Client, Purdue, caused or contributed to an increase in opioid addiction.

              d. Whether Defendant’s conduct with respect to developing and implementing

                  nationwide opioid sales and marketing practices at Purdue was negligent,

                  grossly negligent, or reckless;

              e. Whether Defendant’s conduct with respect to developing and implementing

                  nationwide opioid sales and marketing practices at Purdue caused or

                  contributed to causing a public nuisance;

              f. Whether Defendant’s conduct with respect to developing and implementing

                  nationwide opioid sales and marketing practices at Purdue constituted

                  fraudulent misrepresentations to healthcare providers regarding the safety of

                  Purdue’s opioid products;




CLASS COMPLAINT                             Page 54 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 55 of 67 PageID #: 55




               g. Whether Defendant conspired with or aided and abetted Purdue Pharma with

                   respect to developing and implementing nationwide opioid sales and marketing

                   practices at Purdue; and

               h. Whether Defendant’s acceptance of funds from Purdue and other opioid

                   manufacturers regarding Defendant’s work promulgating and implementing

                   nationwide opioid sales and marketing strategies constitutes unjust enrichment.

       198.       Typicality. The claims of the named Plaintiffs are typical to the claims of the

Class. Plaintiffs and all Class Members were exposed to undeviating behavior and sustained

damages arising out of and caused by Defendants’ unlawful conduct.

       199.       Adequacy of Representation. Plaintiffs will fairly and adequately represent

and protect the interests of the members of the Class. Counsel representing Plaintiffs is competent

and experienced in litigating class actions.

       200.       Superiority of Class Action. A class action is superior to other available

methods for the fair and efficient adjudication of this controversy since joinder of all the members

of the Class is impracticable. Furthermore, the adjudication of this controversy through a class

action will avoid the possibility of inconsistent and potentially conflicting adjudication of the

claims asserted herein. While certain individual claims relating to the opioid epidemic against

other defendants involved in the opioid stream of commerce into the State of West Virginia have
already been initiated by a few Class Members, no Class Member has initiated any action against

McKinsey. A class action would provide a superior vehicle for resolving the issues for all similarly

affected and situated. Moreover, based upon the considerable anticipated expense of discovery and

case preparation, completion of individual cases is not financially feasible for most Class Members

especially considering the amount of damages in play for each member of the Class. There will be

no difficulty in the management of this action as a class action.

       201.       Policies Generally Applicable to the Class: Defendant has acted and failed to

act on grounds generally applicable to Plaintiff and the other Class members, requiring the Court’s
imposition of uniform relief to ensure compatible standards of conduct toward the Class.


CLASS COMPLAINT                                Page 55 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 56 of 67 PageID #: 56




        202.      Notice to the Class. Plaintiff contemplates that the eventual issuance of notice

to the proposed Class Members would set forth the subject and nature of the instant action.

Plaintiff believes that information related to the total number of municipalities in West Virginia

and publicly available information related to those municipalities at issue are sufficient for direct

mail notice to reach the vast majority of putative Class Members. To the extent that any further

notices may be required, published notice in appropriate newspapers, professional publications

and journals can also be provided.


VI. CAUSES OF ACTION

        a.        Negligence

        203.      All allegations are incorporated by reference herein.

        204.      McKinsey, through its work with Purdue, owed a duty of care to the Plaintiffs

and the Class, pursuant to which it would not encourage the over-marketing and over-prescribing

of a controlled substance known at the time to be addictive and known at the time to be a threat to

public health.

        205.      In violation of this duty, for years McKinsey devised and assisted Purdue with

implementing a sales and marketing campaign, including Project Turbocharge, that would

dramatically increase the amount of OxyContin prescribed and distributed to Mingo County, the

Town of Kermit, and Other Class Members. In the process, McKinsey continually devised

misleading claims regarding OxyContin as part of their efforts to get health care providers to write

more and more OxyContin prescriptions.

        206.      As a direct and proximate result of McKinsey’s negligent conduct, Mingo

County, the Town of Kermit and Other Class Members have suffered and will continue to suffer

harm.

        b.        Negligent Misrepresentation


CLASS COMPLAINT                              Page 56 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 57 of 67 PageID #: 57




       207.       All allegations above are incorporated by reference herein.

       208.       McKinsey, in the course of its business with Purdue, failed to exercise

reasonable care or competence when obtaining and communicating false information regarding

Purdue’s opioids that McKinsey knew would be used for the guidance of others in their business

transactions, including the healthcare providers within Mingo County, the Town of Kermit and

Other Class Members who were capable of prescribing Purdue’s drugs.

       209.       Mingo County, the Town of Kermit and Other Class Members are one of a

limited group of entities to whom McKinsey knew Purdue intended to supply the false information

regarding opioids.

       210.       McKinsey knew that the false information was material to healthcare providers’

decision to prescribe opioids to patients. McKinsey intended that such statements be relied upon

to encourage additional opioid prescriptions.

       c.         Public Nuisance

       211.       All allegations above are incorporated by reference herein.

       212.       McKinsey, though its work with Purdue Pharma and other opioid industry

participants, have created and continue to perpetuate and maintain a public nuisance to the citizens

of Mingo County and the Town of Kermit through the massive distribution of millions of doses of

highly addictive, commonly abused prescription pain killers known as opioids.

       213.       McKinsey’s conduct, including its misrepresentations and omissions regarding

opioids, generally, and Purdue’s opioids, specifically, have fueled an opioid epidemic within the

corporate limits of Mingo County, the Town of Kermit, and Other Class Members that constitutes

a public nuisance. McKinsey and Purdue knowingly exacerbated a condition that affects entire

municipalities, towns, and communities.




CLASS COMPLAINT                              Page 57 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 58 of 67 PageID #: 58




       214.       McKinsey’s conduct, including its misrepresentations and omissions regarding

opioids, generally, and Purdue’s opioids, specifically, constitute unlawful acts and/or omissions of

duties, that annoy, injure, or endanger the comfort, repose, health, and/or safety of others.

       215.       As a direct and proximate result of the wrongful conduct of McKinsey as set

forth herein, McKinsey negligently, intentionally, and/or unreasonably interfered with the rights

of Mingo County, the Town of Kermit, and Other Class Members’ citizens to be free from

unwarranted injuries, addictions, diseases, sicknesses, overdoses, criminal actions, and have

caused ongoing damage, harm, and inconvenience to Plaintiffs and their residents who have been

exposed to the risk of addiction to prescription drugs, who have become addicted, and/or have

suffered other adverse consequences from the use of the addictive prescriptions drugs, and have

been adversely affected by the addiction and abuse of others in their communities from the highly

addictive, prescription pain medication distributed by all Defendants

       216.        The annoyance, injury, and danger to the comfort, repose, health, and safety of

residents of Mingo County, the Town of Kermit and Other Class Members includes, but is not

limited to:

               a. In 2009, the first known year in which McKinsey advised Purdue regarding

                   sales and marketing efforts for OxyContin, there were 399 opioid-related

                   overdose deaths in West Virginia. McKinsey crafted a strategy that tripled

                   OxyContin sales in subsequent years;

               b. In 2014, the year McKinsey’s Project Turbocharge was implemented, 638 West

                   Virginians died as a result of an opioid-related overdose.

               c. From 2004 to 2014, West Virginia’s drug overdose mortality rate effectively

                   doubled, from 18.8 deaths per 100,000 individuals to 35.5. Prescription opioids




CLASS COMPLAINT                              Page 58 of 67
   Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 59 of 67 PageID #: 59




              contributed to the majority of those deaths. The following year, McKinsey

              developed “Project Turbocharge,” which was adopted as the national sales

              theme for the following year, under the rubric of “Evolve to Excellence”;

           d. By 2018, the drug overdose mortality rate had climbed significantly once again,

              to 50.2 deaths per 100,000 individuals.

           e. From 2013 to 2014, during the period that McKinsey devised and, along with

              Purdue, implemented McKinsey’s strategy through “Evolve to Excellence,”

              West Virginia had the highest overdose death rate of any state, with the rate

              increasing 10.2% in that interval.

           f. By 2018, the number almost doubled, to 1,132.

           g. Prescription opioid addiction often leads to illicit opioid use and addiction;

           h. According to the Centers for Disease Control, past misuse of prescription

              opioids is the strongest risk factor for heroin initiation and use;

           i. West Virginia hospitals are reporting increasing numbers of newborns testing

              positive for prescription medications; and

           j. McKinsey’s crafted deceptive marketing strategies that were prepared for

              Purdue, purchased by Purdue, and implemented by Purdue with McKinsey’s

              ongoing assistance. These strategies enflamed, purposefully, an opioid abuse

              and addiction epidemic that has caused Mingo County, the Town of Kermit,

              and Other Class Members, its residents, its businesses, and communities to bear

              enormous social and economic costs including increased health care, criminal

              justice, and lost work productivity expenses, among others.




CLASS COMPLAINT                          Page 59 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 60 of 67 PageID #: 60




       217.       The conduct of McKinsey annoys, injures, and/or endangers the comfort, repose,

health, and safety of others. In addition, the conduct of McKinsey caused and continues to cause

harm to Mingo County and its residents.

       218.       Mingo County, the Town of Kermit and Other Class Members seek to abate the

public nuisance McKinsey enflamed and all necessary relief to abate such public nuisance.

       d.         Fraud (Actual and Constructive) and Deceit

       219.       All allegations above are incorporated herein.

       220.       McKinsey made and caused to be made false representations to healthcare

providers working in Mingo County, the Town of Kermit, and Other Class Members, and/or

omitted material facts, regarding the risks, efficacy, and medical necessity of opioids, generally,

and Purdue’s opioids, specifically. McKinsey knew these representations were false, made

recklessly without knowledge of the truth, and/or had no reasonable ground for believing such

assertions. Specifically, McKinsey knowingly and/or recklessly:

               a. Downplayed the substantial risks of addiction and other side-effects of opioids,

                   generally, and Purdue’s opioids, specifically, including crafting Purdue’s

                   marketing plan to affirmatively state in sales calls and other marketing channels

                   that Purdue’s drugs were not as addictive or prone to abuse as they truly are;

                   stating that classic signs of addiction were actually an indication of

                   “pseudoaddiction” requiring additional administration of opioids, and omitting

                   the high risks of addiction actually present;

               b. Overstated the efficacy of opioids, generally, and Purdue’s opioids,

                   specifically, including making false statements regarding the effectiveness of




CLASS COMPLAINT                              Page 60 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 61 of 67 PageID #: 61




                     the drugs for treating specific subsets of the patient population (i.e. those with

                     osteoarthritis) and their ability to improve patient function; and

               c. Misrepresented the medical usefulness and necessity of opioids, generally, and

                     Purdue’s opioids, specifically, including affirmatively marketing their drugs for

                     off label uses (i.e. osteoarthritis) without solicitation and not in response to

                     questions from healthcare providers.

       221.          McKinsey and Purdue’s misrepresentations and omissions had a tendency to

deceive others, to violate public confidence, and/or injure public interests. McKinsey, having

chosen to craft the marketing plan used by Purdue to make representations to healthcare providers

regarding their opioids, were under a duty to disclose the whole truth, and not disclose partial and

misleading truths.

       222.          McKinsey intended healthcare providers to rely upon McKinsey’s false

assertions regarding the risks, efficacy, and medical necessity of opioids, generally, and Purdue’s

opioids, specifically, to increase the number of opioid prescriptions made by healthcare providers.

       223.          Healthcare providers working in Mingo County, the Town of Kermit, and Other

Class Members did in fact rely on the false representations made in Purdue’s marketing plan

created by McKinsey and implemented with McKinsey’s assistance.

       224.          Mingo County, the Town of Kermit, and Other Class Members seek to recover

all damages caused by McKinsey’s fraudulent representations and omissions.

       225.          McKinsey acted with knowledge and willful intent, with reckless disregard for

the rights of others, and/or intentionally and with malice towards others. As such, Mingo County,

the Town of Kermit, and Other Class Members seek to recover punitive damages against

McKinsey.




CLASS COMPLAINT                                Page 61 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 62 of 67 PageID #: 62




       e.            Civil Conspiracy/Joint and Several Liability

       226.          All allegations are incorporated by reference herein.

       227.          McKinsey and Purdue, working together for decades, agreed to commit

numerous unlawful acts relating to the sales and marketing of Purdue’s opioid products. McKinsey

and Purdue also agreed to use unlawful means to commit lawful acts as part of these sales and

marketing efforts.

       228.          McKinsey and Purdue agreed to pursue the unlawful act of knowingly

misrepresenting the addictive nature of opioids in marketing OxyContin to health care providers

within Mingo County, the Town of Kermit, and Other Class Members.

       229.          McKinsey and Purdue deployed the unlawful means of evading Purdue’s

reporting and compliance obligations to the Inspector General of the United States Department of

Health and Human Services for the five years Purdue was subject to a Corporate Integrity

Agreement after it pled guilty in 2007 to criminal misbranding. McKinsey assisted Purdue with

evading these compliance obligations to accomplish the lawful act of maximizing OxyContin

revenue to Purdue.

       230.          McKinsey and Purdue conspired to violate the West Virginia Consumer Credit

and Protection Act, W. Va. Code §§ 46A-1-101, et seq... McKinsey and Purdue engaged in

deceptive trade practices including: making and causing to be made misrepresentations and

omissions in marketing of opioids in general, and Purdue’s opioids, specifically, that deceived or

could reasonably be expected to deceive or mislead consumers.

       231.          McKinsey and Purdue engaged in unfair trade practices, including: intentionally

downplaying of the risks, overstating the benefits, and misrepresenting the medical necessity of

opioids, generally, and Purdue’s opioids, specifically, including for off-label uses. These practices




CLASS COMPLAINT                                Page 62 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 63 of 67 PageID #: 63




offend established public policy and are immoral, unethical, oppressive, unscrupulous or

substantially injurious to consumers.

        232.      McKinsey knowingly made or caused to be made false or misleading

representations as to the characteristics, ingredients, uses, and benefits of opioids, generally, and

Purdue’s opioids, specifically, by downplaying the risks of addiction and abuse, overstating the

efficacy, and misrepresenting the medical necessity of opioids, generally, and Purdue’s opioids,

specifically.

        233.      McKinsey, a majority of the Purdue board, and Purdue agreed to deploy

unlawful sales and marketing tactics to achieve the lawful purpose of maximizing revenue of a

closely-held company.

        234.      As a consequence, McKinsey is jointly and severally liable with Purdue for the

sales and marketing practices used to promote Purdue’s opioid products including OxyContin.

        235.      Mingo County, the Town of Kermit, and Other Class Members were damaged

as a result of unlawful acts McKinsey conspired with Purdue to commit.

        f.        Civil Aiding and Abetting

        236.      McKinsey gave substantial assistance and encouragement to Purdue and the

Sacklers regarding conduct McKinsey knew to be tortious and/or in violation of a duty owed by

Purdue and the Sacklers to third persons, including the Mingo County, the Town of Kermit, and

other Class Members.

        237.      Mingo County, the Town of Kermit, and other Class Members were damaged as

a result of the specific conduct that McKinsey encouraged and substantially assisted.

        g.        Unjust Enrichment

        238.      All allegations are incorporated by reference herein.




CLASS COMPLAINT                              Page 63 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 64 of 67 PageID #: 64




       239.       McKinsey was compensated for its work increasing opioid sales for Purdue.

       240.       This compensation for increasing the sales of Purdue’s deadly products

constitutes money in the possession of McKinsey that, in equity and good conscience, McKinsey

ought not be allowed to retain.

       h.         Intentional Acts and Omissions

       241.       Plaintiff incorporates, by reference, all prior allegations.

       242.       McKinsey intentionally contributed to the prescription drug abuse epidemic in

Mingo County and throughout the state through repeated intentional violations of various

provisions of the West Virginia Uniform Controlled Substances Act and through reckless disregard

to the safety and well-being to the citizens of Mingo County, to wit:

               a. McKinsey conspired with Purdue to intentionally and improperly distribute
                  prescription drugs contrary to W.Va. Code § 60A-3-308;

               b. McKinsey conspired with Purdue to intentionally engage in prohibited acts,
                  contrary to W.Va. Code §§ 60A-4-401 through 403;

               c. McKinsey abetted Purdue in deceiving and attempting to deceive medical
                  practitioners in order to obtain prescriptions in violation of W.Va. Code § 60A-
                  4-401;

               d. McKinsey conspired with Purdue to intentionally fail to meet the requirements
                  of W.Va. Code § 60A-8-1 et seq.;

               e. McKinsey conspired with Purdue to intentionally violate the WV Uniform
                  Controlled Substances Act;

               f. All Defendants intentionally failed to ensure their conduct conformed to
                  industry standards;

               g. All Defendants intentionally failed to ensure their conduct conformed to West
                  Virginia law and regulations; and

               h. McKinsey intentionally turned a blind eye toward industry standards by
                  regularly distributing large quantities of commonly-abused, highly addictive
                  controlled substances to clients who were serving a customer base comprised
                  of individuals who were abusing prescription medications, many of whom were




CLASS COMPLAINT                              Page 64 of 67
   Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 65 of 67 PageID #: 65




                addicted and whom can reasonably be expected to become addicted or to
                engage in illicit drug transactions.

     243.      The intentional acts and omissions by McKinsey have led to the dispensing of

        controlled substances for non-legitimate medical purposes and fueling a prescription

        drug abuse epidemic in Mingo County.

     244.      McKinsey acted solely for the maximization of profit and the expansion of

        market and overall opioid sales. McKinsey acted with the intent to barely comply with

        and manipulate controlling regulations regarding quota and distribution.

     245.      In doing so, McKinsey’s intentional acts and omissions ultimately supplied

        millions of doses of commonly-abused, highly addictive controlled substances to

        patients of pill mills.

     246.      The intentional acts and omissions by McKinsey fueled countless prescriptions

        that were primarily filled to divert the medication to illegal purposes.

     247.      The intentional violations of West Virginia law by McKinsey makes it liable for

        all the damages which are sustained therefrom. W. Va. Code § 55-7-9.

     248.      The intentional acts and omissions of McKinsey have proximately caused and

        substantially contributed to damage suffered by Plaintiffs and created conditions which

        contribute to the violation of West Virginia laws by others.

     249.      The intentional acts and omissions by McKinsey have proximately caused and

        substantially contributed to damages suffered by Plaintiffs and were in violation of the

        customs, standards and practices within the industry of management consulting and

        pharmaceutical sales and marketing.

     VII.      JURY DEMAND




CLASS COMPLAINT                           Page 65 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 66 of 67 PageID #: 66




        250.       Plaintiff, on behalf of itself and all others similarly situated, requests a trial by

jury on all issues so triable.

VIII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of itself and all others similarly situated, respectfully

prays that this Court grant the following relief:

        1.         For an order certifying the proposed Class herein;

        2.         Enter Judgment in favor of Plaintiff, on behalf of itself and all others similarly

situated, against Defendant awarding Plaintiff its actual damages for the damages caused by the

opioid epidemic, including but not limited to (1) costs for providing medical care, additional

therapeutic and prescription drug purchases, and other treatments for patients suffering from

opioid-related addiction or disease, including overdoses and deaths (2) costs for providing

treatment, counseling and rehabilitation services, (3) costs for providing treatment of infants born

with opioid-related medical conditions, (4) costs for providing care for children whose parents

suffer from opioid-related disability or incapacitation, (5) costs associated with law enforcement

and public safety relating to the opioid epidemic, and (6) costs associated with drug court and other

resources expended through the judicial system;

        3.         Order that Defendant compensate Plaintiff, on behalf of itself and all others

similarly situated, for past and future costs to abate the ongoing public nuisance caused by the

opioid epidemic;

        4.         Order Defendant to fund an “abatement fund” for the purposes of abating the

opioid nuisance;

        5.         Enter judgment against Defendant requiring Defendant to pay punitive damages;




CLASS COMPLAINT                               Page 66 of 67
    Case 2:21-cv-00079 Document 1 Filed 01/31/21 Page 67 of 67 PageID #: 67




       6.         Enter judgment against Defendant awarding Plaintiff its reasonable attorneys’

fees, all costs and expenses, pre-judgment and post-judgment interest; and

            All other such and further relief as this Court may deem just and proper.

Dated: January 31, 2021

                                                      //s// Letitia Neese Chafin
                                                      H. Truman Chafin (WV BAR NO. 684)
                                                      Letitia N. Chafin (WV BAR NO. 7207)
                                                      THE CHAFIN LAW FIRM, PLLC
                                                      P.O. Box 1799
                                                      Williamson, WV 25661
                                                      Phone: 304-235-2221
                                                      Fax: 304-235-2777
                                                      Email: truman@thechafinlawfirm.com
                                                      Email: tish@thechafinlawfirm.com

                                                      James D. Young (Pro Hac Vice)
                                                      Florida Bar No. 567507
                                                      jyoung@forthepeople.com
                                                      MORGAN & MORGAN COMPLEX
                                                      LITIGATION GROUP
                                                      76 S. Laura St., Suite 1100
                                                      Jacksonville, FL 32202
                                                      (904) 398-2722
.

                                                      Matthew Browne*
                                                      BROWNE PELICAN PLLC
                                                      7007 Shook Ave.
                                                      Dallas, Texas 75214
                                                      Phone: 405-642-9588
                                                      mbrowne@brownepelican.com
                                                      * pending admission pro hac vice


                                                      Attorneys for Plaintiff




CLASS COMPLAINT                              Page 67 of 67
